UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24926 CECIL BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 52-1883546 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 127 North Street, PO Box 568, Elkton, Maryland 21922-0568 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(410) 398-1650. Securities registered pursuant to Section 12(b) of the Act:None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YESo NO Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by a check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of March 12, 2012 the registrant had 7,422,164 shares of Common Stock issued and outstanding. The aggregate market value of shares held by nonaffiliates was approximately $3.9 million based on the closing sale price of $1.00 per share of the registrant’s Common Stock on June 30, 2011. For purposes of this calculation, it is assumed that the 3,535,338 shares held by directors and officers of the registrant are shares held by affiliates. Documents Incorporated by Reference:Part III: Portions of the registrant’s definitive proxy statement for the 2012 Annual Meeting. CECIL BANCORP, INC. ANNUAL REPORT ON FORM 10-K for the fiscal year ended December 31, 2011 INDEX PART I Page Item 1. Business 3 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 PART II Item 5. Market forRegistrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 38 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 81 Item 9A. Controls and Procedures 81 Item 9B. Other Information 81 PART III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 82 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 82 Item 13. Certain Relationships and Related Transactions, and Director Independence 83 Item 14. Principal Accounting Fees and Services 83 PART IV Item 15. Exhibits, Financial Statement Schedules 83 Signatures 86 2 CAUTION ABOUT FORWARD-LOOKING STATEMENTS Cecil Bancorp, Inc. (“Cecil Bancorp” or the “Company”) makes forward-looking statements in this Form 10-K that are subject to risks and uncertainties. These forward-looking statements include: · Statements of goals, intentions, and expectations; · Estimates of risks and of future costs and benefits; · Assessments of loan quality, probable loan losses, liquidity, off-balance sheet arrangements, and interest rate risks; and · Statements of Cecil Bancorp’s ability to achieve financial and other goals. These forward-looking statements are subject to significant uncertainties because they are based upon or are affected by: · changes in general economic conditions, either nationally or in our market areas; · changes in the levels of general interest rates, deposit interest rates, our net interest margin and funding sources; · fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; · monetary and fiscal policies of the Board of Governors of the Federal Reserve System and the U.S. Government and other governmental initiatives affecting the financial services industry; · changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies, the Public Company Accounting Oversight Board or the Financial Accounting Standards Board; · results of examinations of the Bank by federal and state banking regulators, including the possibility that such regulators may, among other things, require us to increase our allowance for loan losses or to write-down assets; and · other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described elsewhere in this Form 10-K and in our other filings with the SEC. Because of these uncertainties, the actual future results may be materially different from the results indicated by these forward-looking statements. In addition, Cecil Bancorp’s past results of operations do not necessarily indicate its future results. PART I Item 1. Business General Cecil Bancorp, Inc. is the holding company for Cecil Bank (the “Bank”). The Company is a bank holding company subject to regulation by the Board of Governors of the Federal Reserve System (“Federal Reserve”). The Bank is a Maryland chartered commercial bank, is a member of the Federal Reserve System and the Federal Home Loan Bank (“FHLB”) of Atlanta, and is an Equal Housing Lender. Its deposits are insured to applicable limits by the Deposit Insurance Fund (“DIF”) of the Federal Deposit Insurance Corporation (“FDIC”). The Bank commenced operations in 1959 as a Federal savings and loan association. On October 1, 2002, the Bank converted from a stock federal savings bank to a Maryland commercial bank. Its deposits have been federally insured up to applicable limits, and it has been a member of the FHLB system since 1959. 3 The Bank conducts it business through its main office in Elkton, Maryland, and branches in Elkton, North East, Fair Hill, Rising Sun, Cecilton, Aberdeen, Conowingo, and Havre de Grace, Maryland. The Bank’s business strategy is to operate as an independent community-oriented commercial bank dedicated to real estate, commercial, and consumer lending, funded primarily by retail deposits. The Bank has sought to implement this strategy by: (1) continuing to emphasize residential mortgage lending through the origination of adjustable-rate and fixed-rate mortgage loans; (2) investing in adjustable-rate and short-term liquid investments; (3) controlling interest rate risk exposure; (4) maintaining asset quality; (5) containing operating expenses; and (6) maintaining “well capitalized” status. On December 23, 2008, as part of the Troubled Asset Relief Program (“TARP”) Capital Purchase Program, the Company sold 11,560 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series A Preferred Stock”), and a warrant to purchase 523,076 shares (after adjusting for the 2-for-1 stock split approved by the Board of Directors in May 2011) of the Company’s common stock to the United States Department of the Treasury for an aggregate purchase price of $11.560 million in cash, with $37,000 in offering costs, and net proceeds of $11.523 million. The Series A Preferred Stock and the warrant were issued in a private placement exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. The Series A Preferred Stock qualifies as Tier 1 capital and will pay cumulative dividends at a rate of 5% per annum for the first five years, and 9% per annum thereafter. The Department of Treasury may permit the Company to redeem the Series A Preferred Stock in whole or in part at any time after consultation with the appropriate federal banking agency.Any partial redemption must involve at least 25% of the Series A Preferred Stock issued.Upon redemption of the Series A Preferred Stock, the Company will have the right to repurchase the Warrant at its fair market value. The warrant has a 10-year term and is immediately exercisable upon its issuance, with an exercise price, subject to anti-dilution adjustments, equal to $3.315 per share of common stock. The Treasury has agreed not to exercise voting power with respect to any shares of common stock issued upon exercise of the warrant. In the event of any liquidation, dissolution or winding up of the affairs of the Company, whether voluntary or involuntary, holders of the Series A Preferred Stock shall be entitled to receive for each share of the Series A Preferred Stock, out of the assets of the Company or proceeds thereof (whether capital or surplus) available for distribution to stockholders of the Company, subject to the rights of any creditors of the Company, before any distribution of such assets or proceeds is made to or set aside for the holders of common stock and any other stock of the Company ranking junior to the Series A Preferred Stock as to such distribution, payment in full in an amount equal to the sum of (i) the liquidation amount of $1,000 per share and (ii) the amount of any accrued and unpaid dividends, whether or not declared, to the date of payment. In order to conserve capital in the current uncertain economic environment, the Company’s Board of Directors determined that it was in the best interest of the Company and its stockholders to suspend the payment of dividends on the Series A Preferred Stock beginning with the dividend payable February 15, 2010.We may not declare or pay a dividend or other distribution on our common stock (other than dividends payable solely in common stock), and we generally may not directly or indirectly purchase, redeem or otherwise acquire any shares of common stock unless all accrued and unpaid dividends on the Series A Preferred Stock have been paid in full.Whenever six or more quarterly dividends, whether or not consecutive, have not been paid, the holders of the Series A Preferred Stock will have the right to elect two directors until all accrued but unpaid dividends have been paid in full. Effective June 29, 2010, the Company and the Bank entered into a written agreement with the Federal Reserve Bank of Richmond (the “Reserve Bank”) and the State of Maryland Commissioner of Financial Regulation (the “Commissioner”) pursuant to which the Company and the Bank have agreed to take various actions.Under the agreement, both the Company and the Bank have agreed to refrain from declaring or paying dividends without prior regulatory approval.The Company has agreed that it will not take any other form of payment representing a reduction in the Bank’s capital or make any distributions of interest, principal, or other sums on subordinated debentures or trust 4 preferred securities without prior regulatory approval.The Company may not incur, increase, or guarantee any debt without prior regulatory approval and has agreed not to purchase or redeem any shares of its stock without prior regulatory approval. The Company’s and the Bank’s principal executive office is at 127 North Street, Elkton, Maryland 21921, and its telephone number is (410) 398-1650. The Company maintains a website at www.cecilbank.com. 5 REGULATION, SUPERVISION, AND GOVERNMENTAL POLICY Following is a brief summary of certain statutes and regulations that significantly affect the Company and the Bank. A number of other statutes and regulations affect the Company and the Bank but are not summarized below. Dodd-Frank Wall Street Reform and Consumer Protection Act On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) was signed into law.The Dodd-Frank Act is intended to effect a fundamental restructuring of federal banking regulation.Among other things, the Dodd-Frank Act creates a new Financial Stability Oversight Council to identify systemic risks in the financial system and gives federal regulators new authority to take control of and liquidate financial firms.The Dodd-Frank Act additionally creates a new independent federal regulator to administer federal consumer protection laws. The Dodd-Frank Act is expected to have a significant impact on our business operations as its provisions take effect.Among the provisions that may affect us are the following: Holding Company Capital Requirements.The Dodd-Frank Act requires the Federal Reserve to apply consolidated capital requirements to depository institution holding companies that are no less stringent than those currently applied to depository institutions.Under these standards, trust preferred securities will be excluded from Tier 1 capital unless such securities were issued prior to May19, 2010 by a bank holding company with less than $15billion in assets. The Dodd-Frank Act additionally requires capital requirements to be countercyclical so that the required amount of capital increases in times of economic expansion and decreases in times of economic contraction, consistent with safety and soundness. Deposit Insurance.The Dodd-Frank Act permanently increases the maximum deposit insurance amount for banks, savings institutions and credit unions to $250,000 per depositor and extends unlimited deposit insurance to non-interest bearing transaction accounts through December31, 2012. The Dodd-Frank Act also broadens the base for FDIC insurance assessments. Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution. The Dodd-Frank Act requires the FDIC to increase the reserve ratio of the Deposit Insurance Fund from 1.15% to 1.35% of insured deposits by 2020 and eliminates the requirement that the FDIC pay dividends to insured depository institutions when the reserve ratio exceeds certain thresholds. Effective one year from the date of enactment, the Dodd-Frank Act eliminates the federal statutory prohibition against the payment of interest on business checking accounts. Corporate Governance. The Dodd-Frank Act will require publicly traded companies to give stockholders a non-binding vote on executive compensation at their first annual meeting taking place six months after the date of enactment and at least every three years thereafter and on so-called “golden parachute” payments in connection with approvals of mergers and acquisitions unless previously voted on by shareholders. The new legislation also authorizes the SEC to promulgate rules that would allow stockholders to nominate their own candidates using a company’s proxy materials. Additionally, the Dodd-Frank Act directs the federal banking regulators to promulgate rules prohibiting excessive compensation paid to executives of depository institutions and their holding companies with assets in excess of $1.0 billion, regardless of whether the company is publicly traded or not.The Dodd-Frank Act gives the SEC authority to prohibit broker discretionary voting on elections of directors and executive compensation matters. Prohibition Against Charter Conversions of Troubled Institutions.Effective one year after enactment, the Dodd-Frank Act prohibits a depository institution from converting from a state to federal charter or vice versa while it is the subject of a cease and desist order or other formal enforcement action or a memorandum of understanding with respect to a significant supervisory matter unless the appropriate federal banking agency gives notice of the conversion to the federal or state authority that issued the enforcement action and that agency does not object within 30 days.The notice must include a plan to address the significant supervisory matter.The converting institution must also file a copy of the conversion application with its current federal regulator which must notify the resulting federal regulator of any ongoing 6 supervisory or investigative proceedings that are likely to result in an enforcement action and provide access to all supervisory and investigative information relating hereto. Interstate Branching.The Dodd-Frank Act authorizes national and state banks to establish branches in other states to the same extent as a bank chartered by that state would be permitted to branch.Previously, banks could only establish branches in other states if the host state expressly permitted out-of-state banks to establish branches in that state.Accordingly, banks will be able to enter new markets more freely. Limits on Derivatives.Effective 18 months after enactment, the Dodd-Frank Act prohibits state-chartered banks from engaging in derivatives transactions unless the loans to one borrower limits of the state in which the bank is chartered takes into consideration credit exposure to derivatives transactions.For this purpose, derivative transaction includes any contract, agreement, swap, warrant, note or option that is based in whole or in part on the value of, any interest in, or any quantitative measure or the occurrence of any eventrelating to, one or more commodities securities, currencies, interest or other rates, indices or other assets. Transactions with Affiliates and Insiders.Effective one year from the date of enactment, the Dodd-Frank Act expands the definition of affiliate for purposes of quantitative and qualitative limitations of Section 23A of the Federal Reserve Act to include mutual funds advised by a depository institution or its affiliates.The Dodd-Frank Act will apply Section 23A and Section 22(h) of the Federal Reserve Act (governing transactions with insiders) to derivative transactions, repurchase agreements and securities lending and borrowing transaction that create credit exposure to an affiliate or an insider. Any such transactions with affiliates must be fully secured. The current exemption from Section 23A for transactions with financial subsidiaries will be eliminated.The Dodd-Frank Act will additionally prohibit an insured depository institution from purchasing an asset from or selling an asset to an insider unless the transaction is on market terms and, if representing more than 10% of capital, is approved in advance by the disinterested directors. Debit Card Interchange Fees.Effective July 21, 2011, the Dodd-Frank Act requires that the amount of any interchange fee charged by a debit card issuer with respect to a debit card transaction must be reasonable and proportional to the cost incurred by the issuer.Within nine months of enactment, the Federal Reserve Board is required to establish standards for reasonable and proportional fees which may take into account the costs of preventing fraud.While the restrictions on interchange fees do not apply to banks that, together with their affiliates, have assets of less than $10 billion, the rule could affect the competitiveness of debit cards issued by smaller banks. Consumer Financial Protection Bureau.The Dodd-Frank Act creates a new, independent federal agency called the Consumer Financial Protection Bureau (“CFPB”), which is granted broad rulemaking, supervisory and enforcement powers under various federal consumer financial protection laws, including the Equal Credit Opportunity Act, Truth in Lending Act, Real Estate Settlement Procedures Act, Fair Credit Reporting Act, Fair Debt Collection Act, the Consumer Financial Privacy provisions of the Gramm-Leach-Bliley Act and certain other statutes. The CFPB will have examination and primary enforcement authority with respect to depository institutions with $10 billion or more in assets. Smaller institutions will be subject to rules promulgated by the CFPB but will continue to be examined and supervised by federal banking regulators for consumer compliance purposes. The CFPB will have authority to prevent unfair, deceptive or abusive practices in connection with the offering of consumer financial products.The Dodd-Frank Act authorizes the CFPB to establish certain minimum standards for the origination of residential mortgages including a determination of the borrower’s ability to repay.In addition, the Dodd-Frank Act will allow borrowers to raise certain defenses to foreclosure if they receive any loan other than a “qualified mortgage” as defined by the CFPB. The Dodd-Frank Act permits states to adopt consumer protection laws and standards that are more stringent than those adopted at the federal level and, in certain circumstances, permits state attorneys general to enforce compliance with both the state and federal laws and regulations. 7 Holding Company Regulation The Company is registered as a holding company under the Bank Holding Company Act of 1956 and, as such, is subject to supervision and regulation by the Federal Reserve. As a holding company, the Company is required to furnish to the Federal Reserve annual and quarterly reports of its operations and additional information and reports. The Company is also subject to regular examination by the Federal Reserve. The Bank Holding Company Act also limits the investments and activities of bank holding companies. In general, a bank holding company is prohibited from acquiring direct or indirect ownership or control of more than 5% of the voting shares of a company that is not a bank or a bank holding company or from engaging directly or indirectly in activities other than those of banking, managing or controlling banks, providing services for its subsidiaries, non-bank activities that are closely related to banking, and other financially related activities. The activities of the Company are subject to these legal and regulatory limitations under the Bank Holding Company Act and Federal Reserve regulations. The Federal Reserve has the power to order a holding company or its subsidiaries to terminate any activity, or to terminate its ownership or control of any subsidiary, when it has reasonable cause to believe that the continuation of such activity or such ownership or control constitutes a serious risk to the financial safety, soundness, or stability of any bank subsidiary of that holding company. Under the Bank Holding Company Act of 1956, a bank holding company must obtain the prior approval of the Federal Reserve before (1) acquiring direct or indirect ownership or control of any class of voting securities of any bank or bank holding company if, after the acquisition, the bank holding company would directly or indirectly own or control more than 5% of the class; (2) acquiring all or substantially all of the assets of another bank or bank holding company; or (3) merging or consolidating with another bank holding company. Under the Bank Holding Company Act, any company must obtain approval of the Federal Reserve prior to acquiring control of the Company or the Bank. For purposes of the Bank Holding Company Act, “control” is defined as ownership of 25% or more of any class of voting securities of the Company or the Bank, the ability to control the election of a majority of the directors, or the exercise of a controlling influence over management or policies of the Company or the Bank. The Bank Holding Company Act permits the Federal Reserve to approve an application of bank holding company to acquire control of, or acquire all or substantially all of the assets of, a bank located in a state other than that holding company’s home state. The Federal Reserve may not approve the acquisition of a bank that has not been in existence for the minimum time period (not exceeding five years) specified by the statutory law of the host state. The Bank Holding Company Act also prohibits the Federal Reserve from approving an application if the applicant (and its depository institution affiliates) controls or would control more than 10% of the insured deposits in the United States or 30% or more of the deposits in the target bank’s home state or in any state in which the target bank maintains a branch. The Bank Holding Company Act does not affect the authority of states to limit the percentage of total insured deposits in the state which may be held or controlled by a bank or bank holding company to the extent such limitation does not discriminate against out-of-state banks or bank holding companies. The State of Maryland allows out-of-state financial institutions to establish branches in Maryland, subject to certain limitations. The Change in Bank Control Act and the related regulations of the Federal Reserve require any person or persons acting in concert (except for companies required to make application under the Holding Company Act), to file a written notice with the Federal Reserve before the person or persons acquire control of the Company or the Bank. The Change in Bank Control Act defines “control” as the direct or indirect power to vote 25% or more of any class of voting securities or to direct the management or policies of a bank holding company or an insured bank. 8 The Federal Reserve has adopted guidelines regarding the capital adequacy of bank holding companies, which require bank holding companies to maintain specified minimum ratios of capital to total assets and capital to risk-weighted assets. See “Regulatory Capital Requirements.” The Federal Reserve has the power to prohibit dividends by bank holding companies if their actions constitute unsafe or unsound practices. The Federal Reserve has issued a policy statement on the payment of cash dividends by bank holding companies, which expresses the Federal Reserve’s view that a bank holding company should pay cash dividends only to the extent that the company’s net income for the past year is sufficient to cover both the cash dividends and a rate of earnings retention that is consistent with the company’s capital needs, asset quality, and overall financial condition.In a recent Supervisory Letter, the Federal Reserve staff has stated that, as a general matter, bank holding companies should eliminate cash dividends if net income available to shareholders for the past four quarters, net of dividends previously paid, is not sufficient to fully fund the dividend. Bank Regulation The Bank is a member of the Federal Reserve System and is subject to supervision by the Federal Reserve and the State of Maryland. Deposits of the Bank are insured by the FDIC to the legal maximum for each insured depositor. Deposits, reserves, investments, loans, consumer law compliance, issuance of securities, payment of dividends, establishment of branches, mergers and acquisitions, corporate activities, changes in control, electronic funds transfers, responsiveness to community needs, management practices, compensation policies, and other aspects of operations are subject to regulation by the appropriate federal and state supervisory authorities. In addition, the Bank is subject to numerous federal, state and local laws and regulations which set forth specific restrictions and procedural requirements with respect to extensions of credit (including to insiders), credit practices, disclosure of credit terms and discrimination in credit transactions. The Federal Reserve regularly examines the operations and condition of the Bank, including, but not limited to, its capital adequacy, reserves, loans, investments, and management practices. These examinations are for the protection of the Bank’s depositors and the federal Deposit Insurance Fund. In addition, the Bank is required to furnish quarterly and annual reports to the Federal Reserve. The Federal Reserve’s enforcement authority includes the power to remove officers and directors and the authority to issue cease-and-desist orders to prevent a bank from engaging in unsafe or unsound practices or violating laws or regulations governing its business. The Federal Reserve has adopted regulations regarding the capital adequacy, which require member banks to maintain specified minimum ratios of capital to total assets and capital to risk-weighted assets. See “Regulatory Capital Requirements.” Federal Reserve and State regulations limit the amount of dividends that the Bank may pay to the Company.Pursuant to the Written Agreement, the Bank may not pay dividends to the Company without the prior written approval of the Federal Reserve and the Commissioner. The Bank is subject to restrictions imposed by federal law on extensions of credit to, and certain other transactions with, the Company and other affiliates, and on investments in their stock or other securities. These restrictions prevent the Company and the Bank’s other affiliates from borrowing from the Bank unless the loans are secured by specified collateral, and require those transactions to have terms comparable to terms of arms-length transactions with third persons. In addition, secured loans and other transactions and investments by the Bank are generally limited in amount as to the Company and as to any other affiliate to 10% of the Bank’s capital and surplus and as to the Company and all other affiliates together to an aggregate of 20% of the Bank’s capital and surplus. Certain exemptions to these limitations apply to extensions of credit and other transactions between the Bank and its subsidiaries. These regulations and restrictions may limit the Company’s ability to obtain funds from the Bank for its cash needs, including funds for acquisitions and for payment of dividends, interest, and operating expenses. Under Federal Reserve regulations, banks must adopt and maintain written policies that establish appropriate limits and standards for extensions of credit secured by liens or interests in real estate or are made for the purpose of financing 9 permanent improvements to real estate. These policies must establish loan portfolio diversification standards; prudent underwriting standards, including loan-to-value limits, that are clear and measurable; loan administration procedures; and documentation, approval, and reporting requirements. A bank’s real estate lending policy must reflect consideration of the Interagency Guidelines for Real Estate Lending Policies (the “Interagency Guidelines”) adopted by the federal bank regulators. The Interagency Guidelines, among other things, call for internal loan-to-value limits for real estate loans that are not in excess of the limits specified in the Guidelines. The Interagency Guidelines state, however, that it may be appropriate in individual cases to originate or purchase loans with loan-to-value ratios in excess of the supervisory loan-to-value limits. Deposit Insurance The Bank’s deposits are insured to applicable limits by the FDIC.Under the Dodd-Frank Wall Street Reform and Consumer Protection Act, the maximum deposit insurance amount has been permanently increased from $100,000 to $250,000 and unlimited deposit insurance has been extended to non-interest-bearing transaction accounts until December 31, 2012.Prior to the Dodd-Frank Act, the FDIC had established a Temporary Liquidity Guarantee Program under which, for the payment of an additional assessment by insured banks that did not opt out, the FDIC fully guaranteed all non-interest-bearing transaction accounts until December 31, 2010 (the “Transaction Account Guarantee Program”) and all senior unsecured debt of insured depository institutions or their qualified holding companies issued between October 14, 2008 and October 31, 2009, with the FDIC’s guarantee expiring by December 31, 2012 (the “Debt Guarantee Program”).The Company opted out of the Debt Guarantee Program.The Bank did not opt out of either the Transaction Account Guarantee Program or the Debt Guarantee Program but did not issue any guaranteed debt. The FDIC has adopted a risk-based premium system that provides for quarterly assessments based on an insured institution’s ranking in one of four risk categories based on their examination ratings and capital ratios. Well-capitalized institutions with the CAMELS ratings of 1 or 2 are grouped in Risk Category I and, until 2009, were assessed for deposit insurance at an annual rate of between five and seven basis points of insured deposits with the assessment rate for an individual institution determined according to a formula based on a weighted average of the institution’s individual CAMELS component ratings plus either five financial ratios or the average ratings of its long-term debt. Institutions in Risk Categories II, III and IV were assessed at annual rates of 10, 28 and 43 basis points, respectively. Starting in 2009, the FDIC significantly raised the assessment rate in order to restore the reserve ratio of the Deposit Insurance Fund to the statutory minimum of 1.15%.For the quarter beginning January 1, 2009, the FDIC raised the base annual assessment rate for institutions in Risk Category I to between 12 and 14 basis points while the base annual assessment rates for institutions in Risk Categories II, III and IV were increased to 17, 35 and 50 basis points, respectively.For the quarter beginning April1, 2009 the FDIC set the base annual assessment rate for institutions in Risk Category I to between 12 and 16 basis points and the base annual assessment rates for institutions in Risk Categories II, III and IV at 22, 32 and 45 basis points, respectively.An institution’s assessment rate could be lowered by as much as five basis points based on the ratio of its long-term unsecured debt to deposits or, for smaller institutions based on the ratio of certain amounts of Tier1 capital to adjusted assets.The assessment rate may be adjusted for Risk Category I institutions that have a high level of brokered deposits and have experienced higher levels of asset growth (other than through acquisitions) and could be increased by as much as ten basis points for institutions in Risk Categories II, III and IV whose ratio of brokered deposits to deposits exceeds 10%.Reciprocal deposit arrangements like CDARS® were treated as brokered deposits for Risk Category II, III and IV institutions but not for institutions in Risk Category I.An institution’s base assessment rate would also be increased if an institution’s ratio of secured liabilities (including FHLB advances and repurchase agreements) to deposits exceeds 25%.The maximum adjustment for secured liabilities for institutions in Risk Categories I, II, III and IV would be 8, 11, 16 and 22.5 basis points, respectively, provided that the adjustment may not increase an institution’s base assessment rate by more than 50%. The FDIC imposed a special assessment equal to five basis points of assets less Tier 1 capital as of June 30, 2009, payable on September 30, 2009, and reserved the right to impose additional special assessments.Instead of imposing additional special assessments during 2009, the FDIC required all insured depository institutions to prepay their estimated risk-based assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012 on December 30, 2009.For 10 purposes of estimating the future assessments, each institution’s base assessment rate in effect on September 30, 2009 was used, increased by three basis points beginning in 2011, and the assessment base was increased at a 5% annual growth rate.The prepaid assessment will be applied against actual quarterly assessments until exhausted.Any funds remaining after June 30, 2013 will be returned to the institution. The Dodd-Frank Act requires the FDIC to take such steps as necessary to increase the reserve ratio of the Deposit Insurance Fund from 1.15% to 1.35% of insured deposits by 2020.In setting the assessments, the FDIC is required to offset the effect of the higher reserve ratio against insured depository institutions with total consolidated assets of less than $10 billion. The Dodd-Frank Act also broadens the base for FDIC insurance assessments so that assessments will be based on the average consolidated total assets less average tangible equity capital of a financial institution rather than on its insured deposits.The FDIC has adopted a new restoration plan to increase the reserve ratio to 1.15% by September 30, 2020 with additional rulemaking regarding the method to be used to achieve a 1.35% reserve ratio by that date and offset the effect on institutions with assets less than $10 billion in assets. The FDIC has adopted new assessment regulations that redefine the assessment base as average consolidated assets less average tangible equity.Insured banks with more than $1.0 billion in assets must calculate quarterly average assets based on daily balances while smaller banks and newly chartered banks may use weekly averages.Average assets are reduced by goodwill and other intangible assets.Average tangible equity equals Tier 1 capital.For institutions with more than $1.0 billion in assets, average tangible equity is calculated on a weekly basis, while smaller institutions may use the quarter-end balance.The base assessment rate for insured institutions in Risk Category I ranges between 5 to 9 basis points and for institutions in Risk Categories II, III, and IV, the assessment rates are 14, 23, and 35 basis points, respectively.An institution’s assessment rate is reduced based on the amount of its outstanding unsecured long-term debt and for institutions in Risk Categories II, III, and IV may be increased based on their brokered deposits.Risk Categories are eliminated for institutions with more than $10 billion in assets, which will be assessed at a rate between 5 and 35 basis points. In addition, all FDIC-insured institutions are required to pay assessments to the FDIC to fund interest payments on bonds issued by the Financing Corporation (“FICO”), an agency of the Federal government established to recapitalize the Federal Savings and Loan Insurance Corporation.The FICO assessment rates, which are determined quarterly, averaged .008% of insured deposits on an annualized basis in fiscal year 2011.These assessments will continue until the FICO bonds mature in 2017. Regulatory Capital Requirements The Federal Reserve has established guidelines for maintenance of appropriate levels of capital by bank holding companies and member banks. The regulations impose two sets of capital adequacy requirements: minimum leverage rules, which require bank holding companies and banks to maintain a specified minimum ratio of capital to total assets, and risk-based capital rules, which require the maintenance of specified minimum ratios of capital to “risk-weighted” assets. The regulations of the Federal Reserve in effect at December 31, 2011 impose capital ratio requirements on bank holding companies with assets of more than $500 million as of June 30 of the prior year. The Company, therefore, became subject to the Federal Reserves capital ratio requirements during 2010. Beginning September 30, 2011, the Company is no longer subject to the capital requirements on a consolidated basis since total assets have not exceeded $500 million for four consecutive quarters.The Bank continues to be subject to the Federal Reserve’s capital standards. The regulations of the Federal Reserve in effect at December 31, 2011, required all member banks to maintain a minimum leverage ratio of “Tier 1 capital” (as defined in the risk-based capital guidelines discussed in the following paragraphs) to total assets of 3.0%. The capital regulations state, however, that only the strongest bank holding companies and banks, with composite examination ratings of 1 under the rating system used by the federal bank regulators, would be permitted to operate at or near this minimum level of capital. All other banks are expected to maintain a leverage ratio of at least 1% to 2% above the minimum ratio, depending on the assessment of an individual organization’s capital adequacy by its primary regulator. A bank experiencing or anticipating significant growth is expected to maintain capital well above the minimum levels. In addition, 11 the Federal Reserve has indicated that it also may consider the level of an organization’s ratio of tangible Tier 1 capital (after deducting all intangibles) to total assets in making an overall assessment of capital. In general, the risk-based capital rules of the Federal Reserve in effect at December 31, 2011, required member banks to maintain minimum levels based upon a weighting of their assets and off-balance sheet obligations according to risk. The risk-based capital rules have two basic components: a core capital (Tier 1) requirement and a supplementary capital (Tier 2) requirement. Core capital consists primarily of common stockholders’ equity, noncumulative perpetual preferred stock, and minority interests in the equity accounts of consolidated subsidiaries; less all intangible assets, except for certain mortgage servicing rights and purchased credit card relationships. Supplementary capital elements include, subject to certain limitations, the allowance for losses on loans and leases; perpetual preferred stock that does not qualify as Tier 1 capital; long-term preferred stock with an original maturity of at least 20 years from issuance; hybrid capital instruments, including perpetual debt and mandatory convertible securities; subordinated debt, intermediate-term preferred stock, and up to 45% of pre-tax net unrealized gains on available for sale equity securities. The risk-based capital regulations assign balance sheet assets and credit equivalent amounts of off-balance sheet obligations to one of four broad risk categories based principally on the degree of credit risk associated with the obligor. The assets and off-balance sheet items in the four risk categories are weighted at 0%, 20%, 50%, and 100%. These computations result in the total risk-weighted assets. The risk-based capital regulations require all commercial banks to maintain a minimum ratio of total capital to total risk-weighted assets of 8%, with at least 4% as core capital. For the purpose of calculating these ratios: (i) supplementary capital is limited to no more than 100% of core capital; and (ii) the aggregate amount of certain types of supplementary capital is limited. In addition, the risk-based capital regulations limit the allowance for credit losses that may be included in capital to 1.25% of total risk-weighted assets. The federal bank regulatory agencies have established a joint policy regarding the evaluation of commercial banks’ capital adequacy for interest rate risk. Under the policy, the Federal Reserve’s assessment of a bank’s capital adequacy includes an assessment of the bank’s exposure to adverse changes in interest rates. The Federal Reserve has determined to rely on its examination process for such evaluations rather than on standardized measurement systems or formulas. The Federal Reserve may require banks that are found to have a high level of interest rate risk exposure or weak interest rate risk management systems to take corrective actions. Management believes its interest rate risk management systems and its capital relative to its interest rate risk are adequate. Federal banking regulations also require banks with significant trading assets or liabilities to maintain supplemental risk-based capital based upon their levels of market risk. The Bank did not have significant levels of trading assets or liabilities during 2011, and was not required to maintain such supplemental capital. The Federal Reserve has established regulations that classify banks by capital levels and provide for the Federal Reserve to take various “prompt corrective actions” to resolve the problems of any bank that fails to satisfy the capital standards. Under these regulations, a well-capitalized bank is one that is not subject to any regulatory order or directive to meet any specific capital level and that has a total risk-based capital ratio of 10% or more, a Tier 1 risk-based capital ratio of 6% or more, and a leverage ratio of 5% or more. An adequately capitalized bank is one that does not qualify as well-capitalized but meets or exceeds the following capital requirements: a total risk-based capital ratio of 8%, a Tier 1 risk-based capital ratio of 4%, and a leverage ratio of either (i) 4% or (ii) 3% if the bank has the highest composite examination rating. A bank that does not meet these standards is categorized as undercapitalized, significantly undercapitalized, or critically undercapitalized, depending on its capital levels. A bank that falls within any of the three undercapitalized categories established by the prompt corrective action regulation is subject to severe regulatory sanctions. As of December 31, 2011, the Bank was well capitalized as defined in the Federal Reserve’s regulations. For additional information regarding the Company’s and the Bank’s compliance with their respective regulatory capital requirements, see Note 13, “Regulatory Matters,” to the consolidated financial statements. 12 Supervision and Regulation of Mortgage Banking Operations The Company’s mortgage banking business is subject to the rules and regulations of the U.S. Department of Housing and Urban Development (“HUD”), the Federal Housing Administration (“FHA”), the Veterans’ Administration (“VA”), and FNMA with respect to originating, processing, selling, and servicing mortgage loans. Those rules and regulations, among other things, prohibit discrimination and establish underwriting guidelines, which include provisions for inspections and appraisals, require credit reports on prospective borrowers, and fix maximum loan amounts. Lenders such as the Company are required annually to submit to FNMA, FHA and VA audited financial statements, and each regulatory entity has its own financial requirements. The Company’s affairs are also subject to examination by the Federal Reserve, FNMA, FHA and VA at all times to assure compliance with the applicable regulations, policies, and procedures. Mortgage origination activities are subject to, among others, the Equal Credit Opportunity Act, Federal Truth-in-Lending Act, Fair Housing Act, Fair Credit Reporting Act, the National Flood Insurance Act and the Real Estate Settlement Procedures Act and related regulations that prohibit discrimination and require the disclosure of certain basic information to mortgagors concerning credit terms and settlement costs. The Company’s mortgage banking operations also are affected by various state and local laws and regulations and the requirements of various private mortgage investors. Markets The Company’s primary market area comprises Cecil and Harford Counties in northeastern Maryland. The Bank’s executive office, two branches, and financial and loan centers are in Elkton, Maryland, and additional Cecil County branches are located in North East, Fair Hill, Rising Sun, Cecilton, and Conowingo, Maryland. Elkton is the county seat, and has a population of approximately 12,000. The population of the Cecil County is approximately 86,000. Cecil County is located in the extreme northeast of the Chesapeake Bay, at the crux of four states - Maryland, Delaware, Pennsylvania, and New Jersey. Elkton is located about 50 miles from Philadelphia and Baltimore. One-fifth of the U.S. population resides within 300 miles of the County. Interstate I-95, the main north-south East Coast artery, bisects the County. In addition, the four lane U.S. 40 parallels the Interstate. Cecil County has over 200 miles of waterfront between five rivers and the Chesapeake Bay. Key employers include companies such as Air Products, ATK, DuPont, General Electric, W.L. Gore & Associates, IKEA and Terumo Medical, as well as State, County and Local Governments. The Bank also operates one branch in Aberdeen and two banking offices in Havre de Grace, Maryland, in Harford County. Harford County is twenty-three miles from Baltimore and twenty miles from Wilmington, Delaware. The county is a major transportation link; Interstate 95 and mainlines for CSX Railroad and Conrail run through the County. The County’s major industrial centers along the I-95 Corridor are Aberdeen, Belcamp, Edgewood and Havre de Grace. Major private sector employers in the county include Battelle, CACI, Clorox Products Manufacturing, Custom Direct, Computer Sciences Corporation, Cytec Engineered Materials, EAI (a subsidiary of SAIC), EG&G/Lear Siegler, EPS, Frito-Lay, Independent Can, MITRE Corporation, Northrop Grumman, Nutramax Laboratories, Rite Aid, SafeNet, SAIC, Saks Fifth Avenue, Smiths Detection, SURVICE Engineering, and Upper Chesapeake Health. The U.S. Army Aberdeen Proving Ground is the major government employer in the county. Loans and Mortgage Backed Securities One to Four Family Residential Real Estate Lending. The Bank offers conventional mortgage loans on one- to four-family residential dwellings. Most loans are originated in amounts up to $350,000, on single-family properties located in the Bank’s primary market area. The Bank makes conventional mortgage loans, as well as loans guaranteed under the Rural Development Program of the Department of Agriculture (USDA Housing Loans). The Bank’s mortgage loan originations are generally for terms of 15, 20 and 30 years, amortized on a monthly basis with interest and principal due each month. Residential real estate loans often remain outstanding for significantly shorter periods than their contractual terms as borrowers may refinance or prepay loans at their option, without penalty. Conventional residential 13 mortgage loans granted by the Bank customarily contain “due-on-sale” clauses that permit the Bank to accelerate the indebtedness of the loan upon transfer of ownership of the mortgaged property. The Bank uses standard Federal Home Loan Mortgage Corporation (“FHLMC”) documents, to allow for the sale of loans in the secondary mortgage market. The Bank’s lending policies generally limit the maximum loan-to-value ratio on mortgage loans secured by owner-occupied properties to 95% of the lesser of the appraised value or purchase price of the property, with the condition that private mortgage insurance is required on loans with a loan-to-value ratio in excess of 80%. Loans originated under Rural Development programs have loan-to-value ratios of up to 100% due to the guarantees provided by those agencies. The substantial majority of loans in the Bank’s loan portfolio have loan-to-value ratios of 80% or less. The Bank offers adjustable-rate mortgage loans with terms of up to 30 years. Adjustable-rate loans offered by the Bank include loans which reprice every one, three or five years and provide for an interest rate which is based on the interest rate paid on U.S. Treasury securities of a corresponding term. All newly originated residential adjustable rate mortgage loans have interest rate adjustments limited to three percentage points annually with no interest rate ceiling over the life of the loan. New loans also have an interest rate floor imbedded within the promissory note. Previously originated loans contain a limit on rate adjustments of two percentage points annually and six percentage points over the life of the loan. The Bank retains all adjustable-rate mortgages it originates, which are designed to reduce the Bank’s exposure to changes in interest rates. The retention of adjustable-rate mortgage loans in the Bank’s loan portfolio helps reduce the Bank’s exposure to increases in interest rates. However, there are unquantifiable credit risks resulting from potential increased costs to the borrower as a result of repricing of adjustable-rate mortgage loans. It is possible that during periods of rising interest rates, the risk of default on adjustable-rate mortgage loans may increase due to the upward adjustment of interest cost to the borrower. The Bank also originates conventional fixed-rate mortgages with terms of 15, 20, or 30 years. The Bank has originated all fixed-rate mortgage loans in recent years for sale in the secondary mortgage market, and a substantial majority of all fixed-rate loans originated since 1990 have been sold, primarily to the FHLMC, with servicing retained by the Bank. Management assesses its fixed rate loan originations on an ongoing basis to determine whether the Bank’s portfolio position warrants the loans being sold or held in the Bank’s portfolio. During the year ended December 31, 2011, the Bank originated $2,145,000 in adjustable-rate mortgage loans and $7,157,000 in fixed-rate mortgage loans. The Bank also offers second mortgage loans. These loans are secured by a junior lien on residential real estate. The total of first and second liens may not exceed a 90% loan to value ratio. Second mortgage loans have terms of 5, 10 and 15 years and have fixed rates. The Bank offers home equity lines of credit, which are secured by a junior lien on residential real estate. Customers are approved for a line of credit that provides for an interest rate, which varies monthly, and customers pay 2% of the balance per month. Construction and Land Loans. The Bank’s construction lending has primarily involved lending for construction of single-family residences, although the Bank does lend funds for the construction of commercial properties and multi-family real estate. All loans for the construction of speculative sale homes have a loan value ratio of not more than 80%. The Bank has financed the construction of non-residential properties on a case by case basis. Loan proceeds are disbursed during the construction phase according to a draw schedule based on the stage of completion. Construction projects are inspected by contracted inspectors or bank personnel. Construction loans are underwritten on the basis of the estimated value of the property as completed. The Bank also, from time to time, originates loans secured by raw land. Land loans granted to individuals have a term of up to 10 years and interest rates adjust every one, three or five years. Land loans granted to developers have terms of up to three years. The substantial majority of land loans have a loan-to-value ratio not exceeding 75%. Loans involving construction financing and loans on raw land have a higher level of risk than loans for the purchase of existing homes since collateral values, land values, development costs and construction costs can only be estimated at the time the loan is approved. The Bank has sought to minimize its risk in construction lending and in lending for the purchase of raw land by 14 offering such financing primarily to builders and developers to whom the Bank has loaned funds in the past and to persons who have previous experience in such projects. The Bank also limits construction lending and loans on raw land to its market area, with which management is familiar, except in conjunction with participated loans. Multi-Family and Commercial Real Estate Lending. The Bank originates loans on multi-family residential and commercial properties in its market area. Loans secured by multi-family and commercial real estate generally are larger and involve greater risks than one- to four-family residential mortgage loans. Because payments on loans secured by such properties are often dependent on successful operation or management of the properties, repayment of such loans may be subject to a greater extent to adverse conditions in the real estate market or the economy. The Bank seeks to minimize these risks in a variety of ways, including limiting the size and loan-to-value ratios of its multi-family and commercial real estate loans. The Bank’s permanent multi-family and commercial real estate loans are typically secured by retail or wholesale establishments, motels/hotels, service industries and industrial or warehouse facilities. Multi-family and commercial real estate loans generally have terms of 20 to 40 years, are either tied to the prime rate or have interest rate adjustments every one, three or five years. These adjustable rate loans have no interest rate change limitations, either annually or over the life of the loan. The loans are also subject to imbedded interest rate floors with no interest rate ceiling over the life of the loan. Multi-family and commercial mortgages are generally made in amounts not exceeding 80% of the lesser of the appraised value or purchase price of the property. Interest rates on commercial real estate loans are negotiated on a loan-by-loan basis.During 2011, the Bank began making loans under the Small Business Administration (“SBA”) Section 7(a) program, under which the SBA guarantees up to 75% of loans of up to $5 million for the purchase or expansion of small businesses.The Bank may sell the guaranteed portion of SBA loans into the secondary market and retain the unguaranteed portion in its portfolio.Pursuant to the written agreement with the Reserve Bank and the Commissioner, the Bank has adopted a plan for monitoring the risks of its commercial real estate loan portfolio which includes the reduction of certain concentrations in the portfolio. Commercial Business Loans. The Bank offers commercial business loans and both secured and unsecured loans and letters of credit, or lines of credit for businesses located in its primary market area. Most business loans have a one year term, while lines of credit can remain open for longer periods. All owners, partners, and officers must sign the loan agreement. The security for a business loan depends on the amount borrowed, the business involved, and the strength of the borrower’s firm. Commercial business lending entails significant risk, as the payments on such loans may depend upon the successful operation or management of the business involved. Although the Bank attempts to limit its risk of loss on such loans by limiting the amount and the term, and by requiring personal guarantees of principals of the business (when additional guarantees are deemed necessary by management), the risk of loss on commercial business loans is substantially greater than the risk of loss from residential real estate lending. Consumer Lending. Consumer loans generally involve more risk than first mortgage loans. Repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance as a result of damage, loss, or depreciation, and the remaining deficiency often does not warrant further substantial collection efforts against the borrower. In addition, loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Further, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount that can be recovered. These loans may also give rise to claims and defenses by a borrower against the Bank, and a borrower may be able to assert against the Bank claims and defenses that it has against the seller of the underlying collateral. The Bank’s consumer loans consist of automobile loans, deposit account loans, home improvement loans, and other consumer loans. Consumer loans are generally offered for terms of up to five years at fixed interest rates. Management expects to continue to promote consumer loans as part of its strategy to provide a wide range of personal financial services to its customers and as a means to increase the yield on the Bank’s loan portfolio. The Bank makes loans for automobiles and recreational vehicles, both new and used, directly to the borrowers. The loans can be for up to the lesser of 100% of the purchase price or the retail value published by the National Automobile Dealers Association. The terms of the loans are determined by the condition of the collateral. Collision insurance policies are required on all these loans, unless the borrower has substantial other assets and income. The Bank makes deposit account loans for up to 15 90% of the amount of the depositor’s account balance. The maximum amount of the loan takes into consideration the amount of interest due. The term of the loan is either interest due monthly on demand, or a term loan not to exceed 5 years. The interest rate is 2% higher than the rate being paid on the deposit account. The Bank also makes other consumer loans, which may or may not be secured. The term of the loans usually depends on the collateral. Unsecured loans usually do not exceed $100,000 and have a term of no longer than 12 months. Consumer loans are generally originated at higher interest rates than residential mortgage loans but also tend to have a higher risk than residential loans due to the loan being unsecured or secured by rapidly depreciable assets. Loan Solicitation and Processing. The Bank’s lending activities are subject to written, non-discriminatory underwriting standards and loan origination procedures outlined in loan policies established by its board of directors. Detailed loan applications are obtained to determine the borrower’s ability to repay, and the more significant items on these applications are verified through the use of credit reports, financial statements, and confirmations. Property valuations required by policy are performed by independent outside appraisers approved by the board of directors. With certain limited exceptions, the maximum amount that the Bank may lend to any borrower (including certain related entities of the borrower) at any one time may not exceed 15% of the unimpaired capital and surplus of the institution, plus an additional 10% of unimpaired capital and surplus for loans fully secured by readily marketable collateral. Under these limits, at December 31, 2011, the Bank’s loans to one borrower cannot exceed $8,355,000. Loan Originations and Sales. Loan originations are derived from a number of sources. Residential mortgage loan originations primarily come from walk-in customers and referrals by realtors, depositors, and borrowers. Applications are taken at all offices, but are processed by the Bank and submitted for approval, as noted above. The Bank has not purchased loans in the secondary mortgage market. All fixed-rate loans are originated according to FHLMC guidelines and, depending on market conditions, may be sold to FHLMC after origination. The Bank retains servicing on all loans sold to FHLMC. Interest Rates and Loan Fees. Interest rates charged by the Bank on mortgage loans are primarily determined by competitive loan rates offered in its market area. Mortgage loan interest rates reflect factors such as general market interest rate levels, the supply of money available to the financial institutions industry and the demand for such loans. These factors are in turn affected by general economic conditions, the monetary policies of the Federal government, including the Board of Governors of the Federal Reserve System (the “Federal Reserve”), and general supply of money in the economy. In addition to interest earned on loans, the Bank receives fees in connection with loan commitments and originations, loan modifications, late payments and for miscellaneous services related to its loans. Income from these activities varies from period to period with the volume and type of loans originated, which in turn is dependent on prevailing mortgage interest rates and their effect on the demand for loans in the markets served by the Bank. The Bank also receives servicing fees on the loan amount of the loans that it services. At December 31, 2011, the Bank was servicing $45.5 million in loans for other financial institutions. For the years ended December 31, 2011 and 2010, the Bank recognized gross servicing income of $214,000 and $148,000, respectively, and total loan fee income of $896,000 and $864,000, respectively. Mortgage-Backed Securities. The Bank maintains a portfolio of mortgage-backed securities in the form of Government National Mortgage Association (“GNMA”), FNMA, and FHLMC participation certificates. GNMA certificates are guaranteed as to principal and interest by the full faith and credit of the United States, while FNMA and FHLMC certificates are guaranteed by the agencies. Since FNMA and FHLMC has been place in receivership, however, their obligations are effectively guaranteed by the U.S. Treasury. Mortgage-backed securities generally entitle the Bank to receive a pro rata portion of the cash flows from an identified pool of mortgages. Although mortgage-backed securities yield from 30 to 100 basis points less than the loans that are exchanged for such securities, they present substantially lower credit risk and are more liquid than individual mortgage loans and may be used to collateralize obligations of the Bank. Because the Bank receives regular payments of principal and interest from its mortgage-backed securities, these investments provide more consistent cash-flows than investments in other debt securities, which generally only pay principal at maturity. 16 Mortgage-backed securities, however, entail certain unique risks. In a declining rate environment, accelerated prepayments of loans underlying these securities expose the Bank to the risk that it will be unable to obtain comparable yields upon reinvestment of the proceeds. In the event the mortgage-backed security has been funded with an interest-bearing liability with a maturity comparable to the original estimated life of the mortgage-backed security, the Bank’s interest rate spread could be adversely affected. Conversely, in a rising interest rate environment, the Bank may experience a lower than estimated rate of repayment on the underlying mortgages, effectively extending the estimated life of the mortgage-backed security and exposing the Bank to the risk that it may be required to fund the asset with a liability bearing a higher rate of interest. The Bank seeks to minimize the effect of extension risk by focusing on investments in adjustable-rate and/or relatively short-term (seven years or shorter maturity) mortgage-backed securities. Deposits and Borrowings Deposits. Deposits are attracted principally from the Bank’s market area through the offering of a variety of deposit instruments, including savings accounts and certificates of deposit ranging in term from 91 days to 60 months, as well as regular checking, NOW, passbook and money market deposit accounts. Deposit account terms vary, principally on the basis of the minimum balance required, the time periods the funds must remain on deposit, and the interest rate. The Bank also offers individual retirement accounts (“IRAs”). The Bank’s policies are designed primarily to attract deposits from local residents and businesses. To supplement local market deposits, the Bank has access to the national CD market through deposit brokers, including the Certificate of Deposit Account Registry Service (“CDARS”) of Promontory Interfinancial Network and Finance 500, Inc. The Bank may use this market to meet liquidity needs. At December 31, 2011, the Bank had no one-way buy certificates of deposit that were obtained through the CDARS network or Finance 500, Inc. Because CDARS and Finance 500, Inc. deposits are considered brokered deposits, the Bank would not be able to accept or renew these deposits without FDIC permission if the Bank were less than well capitalized. Interest rates, maturity terms, service fees and withdrawal penalties are established by the Bank on a periodic basis. Determination of rates and terms are predicated upon funds acquisition and liquidity requirements, rates paid by competitors, growth goals and federal regulations. Borrowings. Deposits historically have been the primary source of funds for the Bank’s lending and investment activities and for its general business activities. The Bank is authorized, however, to use advances from the FHLB of Atlanta to supplement its supply of lendable funds and to meet deposit withdrawal requirements. Advances from the FHLB typically are secured by the Bank’s stock in the FHLB or pledged assets. The Bank utilized advances from FHLB during the year. The FHLB of Atlanta functions as a central reserve bank providing credit for member financial institutions. As a member, the Bank is required to own capital stock in the FHLB and is authorized to apply for advances on the security of such stock and certain of its loans and other assets (principally, securities which are obligations of, or guaranteed by, the United States) provided certain standards related to creditworthiness have been met.The Bank may also draw on a secured line of credit with the Community Bankers’ Bank. Competition The Company offers a wide range of lending and deposit services in its market area. The Company experiences substantial competition both in attracting and retaining deposits, in making loans, and in providing investment, insurance, and other services. Management believes the Bank is able to compete effectively in its primary market area. The primary factors in competing for loans are interest rates, loan origination fees, and the range of services offered by lenders. Competitors for loan originations include other commercial banks, savings associations, mortgage bankers, mortgage brokers, and insurance companies. The Bank’s principal competitors for deposits are other financial institutions, including other banks, savings associations, and credit unions located in the Bank’s primary market area of Cecil and Harford Counties in Maryland or doing business in the market area through the internet, by mail, or by telephone. Competition among these institutions is based primarily on interest rates and other terms offered, service charges imposed on deposit accounts, the quality of services rendered, and the convenience of banking facilities. Additional competition for depositors’ funds comes from U.S. Government securities, private issuers of debt obligations 17 and suppliers of other investment alternatives for depositors, such as securities firms. Competition from credit unions has intensified in recent years as historical federal limits on membership have been relaxed. Because federal law subsidizes credit unions by giving them a general exemption from federal income taxes, credit unions have a significant cost advantage over banks and savings associations, which are fully subject to federal income taxes. Credit unions may use this advantage to offer rates that are highly competitive with those offered by banks and thrifts. The banking business in Maryland generally, and the Bank’s primary service area specifically, is highly competitive with respect to both loans and deposits. The Bank competes with many larger banking organizations that have offices over a wide geographic area. These larger institutions have certain inherent advantages, such as the ability to finance wide-ranging advertising campaigns and promotions and to allocate their investment assets to regions offering the highest yield and demand. They also offer services, such as international banking, that are not offered directly by the Bank (but are available indirectly through correspondent institutions), and, by virtue of their larger total capitalization, such banks have substantially higher legal lending limits, which are based on bank capital, than does the Bank. The Bank can arrange loans in excess of its lending limit, or in excess of the level of risk it desires to take, by arranging participations with other banks. Other entities, both governmental and in private industry, raise capital through the issuance and sale of debt and equity securities and indirectly compete with the Bank in the acquisition of deposits. In addition to competing with other commercial banks, savings associations, and credit unions, commercial banks such as the Bank compete with nonbank institutions for funds. For instance, yields on corporate and government debt and equity securities affect the ability of commercial banks to attract and hold deposits. Commercial banks also compete for available funds with mutual funds. These mutual funds have provided substantial competition to banks for deposits, and it is anticipated they will continue to do so in the future. Based on data compiled by the FDIC as of June 30, 2011 (the latest date for which such information is available), the Bank had the second largest share of FDIC-insured deposits in Cecil County with approximately 26% and the tenth largest share of FDIC-insured deposits in Harford County with approximately 3%. This data does not reflect deposits held by credit unions with which the Bank also competes. Employees As of December 31, 2011, the Company and the Bank employed 83 full-time and 9 part-time persons. None of the Company’s or the Bank’s employees is represented by a union or covered under a collective bargaining agreement. Management of the Company and the Bank consider their employee relations to be excellent. Item 1A.Risk Factors. Not applicable. Item 1B.Unresolved Staff Comments. Not applicable. 18 Item 2.Properties Following are the locations of the Bank at December 31, 2011. The Company has no other locations. Popular Name Location Main Office 127 North Street, Elkton, MD21921 Cecil Financial Center* 135 North Street, Elkton, MD21921 Elkton Drive Thru Office 200 North Street, Elkton, MD21921 Corporate Center 118 North Street, Elkton, MD21921 North East* 108 North East Plaza, North East, MD 21901 Fair Hill 4434 Telegraph Road, Elkton, MD 21921 Rising Sun* 56 Rising Sun Towne Centre, Rising Sun, MD21911 Turkey Point 1223 Turkey Point Road, North East, MD 21901 Cecilton 122 West Main Street, Cecilton, MD 21913 Crossroads* 114 E. Pulaski Hwy, Elkton, MD21921 Aberdeen 3 W. Bel Air Avenue, Aberdeen, MD21001 Conowingo 390 Conowingo Road, Conowingo, MD21918 Downtown Havre de Grace 303-307 St John Street, Havre de Grace, MD 21078 Route 40 Havre de Grace 1609 Pulaski Highway, Havre de Grace, MD 21078 *Leased. Item 3.Legal Proceedings In the normal course of business, Cecil Bancorp is subject to various pending and threatened legal actions. The relief or damages sought in some of these actions may be substantial. After reviewing pending and threatened actions with counsel, management considers that the outcome of such actions will not have a material adverse effect on Cecil Bancorp’s financial position; however, the Bank is not able to predict whether the outcome of such actions may or may not have a material adverse effect on results of operations in a particular future period as the timing and amount of any resolution of such actions and relationship to the future results of operations are not known. Item 4.Mine Safety Disclosures Not applicable. PART II Item 5.Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Common shares of Cecil Bancorp are traded over the counter under the symbol CECB, with quotations available on the OTC Bulletin Board. The Company did not pay dividends during 2011 or 2010. In order to conserve capital in the current uncertain economic environment, the Company’s Board of Directors determined that it was in the best interests of the Company and its stockholders not to declare a dividend on its common stock beginning in 2010 and not to declare the dividends payable beginning in 2010 on its Series A Preferred Stock.In addition, the Company has given notice of its intention to defer interest payments on the subordinated debentures underlying its two outstanding issues of trust preferred securities as permitted by the indentures therefor.During the period during which the Company defers payments on its subordinated debentures, it will be prohibited under the indentures from declaring or paying dividends on its capital stock.The Company will be prohibited from declaring or paying dividends on its common stock while dividends on its Series A Preferred Stock are in arrears.No determination has been made as to whether or when the Company will resume the payment of dividends on its common or preferred stock or interest payments on its subordinated debentures.Any such future payments will depend on a variety of factors 19 including, but not limited to, the Company’s capital needs, operating results, tax considerations, statutory and regulatory limitations and economic considerations. The number of common shareholders of record was approximately 607 as of March 12, 2012, excluding stockholders who hold in nominee or “street name.” Quarterly Stock Information (1) Stock Price Range Per Share Stock Price Range Per Share Quarter Low High Dividend Low High Dividend 1st Quarter $ 2nd Quarter 3rd Quarter 4th Quarter Total $ $ (1)Quotations reflect inter-dealer price, without retail mark-up, mark-down or commissions, and may not represent actual transactions.Amounts have been adjusted to give retroactive effect to the 2-for-1 stock split approved by the Board of Directors in May 2011. 20 Item 6.Selected Financial Data Five Year Summary of Selected Financial Data (Dollars in thousands, except per share data) RESULTS OF OPERATIONS: Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Noninterest Income Noninterest Expenses (Loss) Income before Income Taxes (7,520 ) (3,762 ) Income Tax (Benefit) Expense (2,815 ) (1,282 ) Net (Loss) Income (4,705 ) (2,480 ) Preferred Stock Dividends and Discount Accretion (725 ) (715 ) (791 ) - - Net (Loss) Income Available to Common Stockholders (5,430 ) (3,271 ) PER SHARE DATA: (1) Basic Net (Loss) Income Per Common Share $ ) $ $ ) $ $ Diluted Net (Loss) Income Per Common Share (.73 ) (.45 ) Dividends DeclaredPer Common Share Book Value (at year end) (2) Tangible Book Value (at year end) (2), (3) FINANCIAL CONDITION (at year end): Assets $ Loans, net Investment Securities Deposits Stockholders’ Equity PERFORMANCE RATIOS (for the year): Return on Average Assets -.99 % .22 % -.49 % .42 % .92 % Return on Average Equity -13.18 -6.30 Net Interest Margin Efficiency Ratio (4) Dividend Payout Ratio -8.46 CAPITAL AND CREDIT QUALITY RATIOS: Average Equity to Average Assets 7.53 % 7.57 % 7.85 % 6.56 % 6.92 % Allowance for Loan Losses to Loans Nonperforming Assets to Total Assets Net Charge-offs to Average Loans (1) All per share amounts have been adjusted to give retroactive effect for the two-for-one stock splits approved by the Board of Directors in March 2007 and May 2011. (2) Book value is computed using the amount allocated to common stockholders, that is total stockholders’ equity, less the Series A Preferred Stock. (3) Total stockholders’ equity less the Series A Preferred Stock, net of goodwill and other intangible assets, divided by the number of shares of common stock outstanding at year end. (4) The Efficiency Ratio equals noninterest expenses as a percentage of net interest income plus noninterest income. 21 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read this Management’s Discussion and Analysis of the Company’s consolidated financial condition and results of operations in conjunction with the Company’s consolidated financial statements and the accompanying notes. Summary Cecil Bancorp, Inc. (the “Company”) is the holding company for Cecil Bank (the “Bank”). The Bank is a community-oriented commercial bank chartered under the laws of the State of Maryland and is a member of the Federal Reserve System. The Bank commenced operations in 1959 as a Federal savings and loan association and converted to a Maryland commercial bank in 2002. The Bank conducts its business through its main office in Elkton, Maryland, and branches in Elkton, North East, Fair Hill, Rising Sun, Cecilton, Aberdeen, Conowingo, and Havre de Grace, Maryland. Cecil Service Corporation, a subsidiary of the Bank, acts as leasing agent for the leased branches. The Bank’s business strategy is to operate as an independent community-oriented financial institution funded primarily by retail deposits. Consolidated Average Balances, Yields and Costs (1) (Dollars in thousands) Average Balance Interest Yield/ Cost Average Balance Interest Yield/ Cost Average Balance Interest Yield/ Cost Assets: Loans (2) $ $ % $ $ % $ $ % Investment securities Other earning assets 80 Total earning assets Other assets Total assets $ $ $ Liabilities and Stockholders’ Equity: Deposits $ % $ % $ % FHLB advances Fed funds purchased - 1 Junior subordinated debentures Other borrowed funds 59 43 - - Total interest-bearing liabilities Net interest income and spread $ % $ % $ % Noninterest-bearing liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ $ Net Interest Margin % % % Average interest earning assets to interest bearing liabilities % % % (1)No tax equivalent adjustments were made. (2)Non-accrual loans are included in the average balances. 22 Comparison of Results of Operations Net loss was $4.7 million for the year ended December 31, 2011, a decrease of $5.8 million from the net income of $1.1 million for 2010. The decrease in net income is primarily the result of a $3.6 million (21.1%) decrease in net interest income, a $3.4 million, or 27.8%, increase in noninterest expense, a $1.6 million, or 30.3%, increase in the provision for loan losses, and a $697,000, or 33.8%, decrease in noninterest income, partially offset by a $3.5 million decrease in income tax expense. Net loss available to common stockholders was $5.4 million for the year ended December 31, 2011, a decrease of $5.8 million from net income available to common stockholders of $397,000 for 2010.Net income/loss available to common stockholders includes preferred stock dividends and discount accretion totaling $725,000 and $715,000, respectively, for the years ended December 31, 2011 and 2010.Basic and diluted loss per common share for 2011 were both $0.73, down $0.79 from corresponding 2010 basic and diluted income per common share amounts of $0.06. Loss/earnings per share calculations have been adjusted retroactively for the 2-for-1 stock split, effected through a 100% stock dividend, declared by the Board of Directors in May 2011.The return on average assets and return on average equity were -0.99% and -13.18%, respectively, for the year ended December 31, 2011. This compares to a return on average assets and the return on average equity of 0.22% and 2.93%, respectively, for 2010. Net interest income, the Company’s primary source of income, decreased $3.6 million, or 21.1%, to $13.5 million for the year ended December 31, 2011, from $17.1 million for the year ended December 31, 2010 primarily due to a decline in average earning assets. Average interest-earning assets decreased $48.6 million, or 1.1%, which caused the ratio of average interest-earning assets to average interest-bearing liabilities to decrease to 91.41% from 96.77%.The weighted average yield on interest-earning assets decreased 79 basis points to 5.46% for the year ended December 31, 2011 from 6.25% for the year ended December 31, 2010. The weighted average rate paid on interest-bearing liabilities decreased 45 basis points to 1.83% for the year ended December 31, 2011 from 2.28% for the year ended December 31, 2010. The net interest spread decreased to 3.63% for 2011 from 3.97% for 2010 and the net interest margin decreased to 3.46% for 2011 from 3.90% for 2010. Interest and fees on loans receivable decreased by $6.2 million, or 22.8%, to $20.9 million for the year ended December 31, 2011 from $27.1 million for the year ended December 31, 2010. The decrease is attributable to a decrease in the average balance and a decline in the average yield earned. The average balance of loans receivable outstanding decreased $62.7 million, or 15.5%, to $342.7 million for the year ended December 31, 2011 from $405.4 million for the year ended December 31, 2010. The weighted average yield decreased to 6.11% for the year ended December 31, 2011 from 6.69% for the year ended December 31, 2010. Interest on investment securities increased by $71,000, or 31.0%, to $300,000 for the year ended December 31, 2011 from $229,000 for the year ended December 31, 2010. The increase is attributable to an increase in the average balance outstanding, partially offset by a decrease in the weighted average yield. The average balance outstanding increased $11.9 million, or 131.9%, to $20.9 million for the year ended December 31, 2011 as compared to $9.0 million for the year ended December 31, 2010. The weighted average yield decreased to 1.43% for the year ended December 31, 2011 from 2.53% for the year ended December 31, 2010. Dividends on Federal Home Loan and Federal Reserve Bank stock increased $17,000, or 33.3%, to $68,000 for the year ended December 31, 2011 from $51,000 for the year ended December 31, 2010 primarily due to an increase in the dividend rate paid by FHLB. The average balance outstanding decreased $33,000, or 0.8%, to $4.4 million for the year ended December 31, 2011 from $4.4 million for the year ended December 31, 2010. The weighted average yield increased to 1.56% for the year ended December 31, 2011 from 1.17% for the year ended December 31, 2010. 23 Interest expense on deposits decreased $2.2 million, or 32.9%, to $4.5 million for the year ended December 31, 2011 from $6.7 million for the year ended December 31, 2010. The decrease was the result of decreases in the average cost of funds and the average balance. The weighted average cost decreased to 1.29% for the year ended December 31, 2011 from 1.79% for the year ended December 31, 2010. The average balance outstanding decreased $26.7 million, or 7.2%, to $346.1 million for the year ended December 31, 2011 from $372.8 million for the year ended December 31, 2010. Interest expense on junior subordinated debentures decreased $314,000, or 27.4%, to $833,000 for the year ended December 31, 2011 from $1.1 million for the year ended December 31, 2010 due to a decline in the weighted average rate.The interest rate on $10.0 million of the junior subordinated debentures began to adjust quarterly on April 1, 2011 to 3-month LIBOR + 1.38%.The weighted average cost decreased to 4.90% for the year ended December 31, 2011 from 6.74% for the year ended December 31, 2010.The average balance outstanding remained level at $17.0 million for the years ended December 31, 2011 and 2010. Interest expense on other borrowed funds (consisting of a last-in, first-out loan participation accounted for as a secured borrowing) increased $16,000 to $59,000 for the year ended December 31, 2011 from $43,000 for the year ended December 31, 2010.Due to the fact that the funds were borrowed at the end of the first quarter 2010, the average balance outstanding increased $279,000, or 31.4%, to $1.2 million for the year ended December 31, 2011 from $890,000 for 2010.The weighted average cost increased to 5.06% for the year ended December 31, 2011 from 4.87% for the year ended December 31, 2010. Effect of Volume and Rate Changes on Net Interest Income 2011 vs. 2010 2010 vs. 2009 Increase Due to Change Increase Due to Change or In Average * or In Average * (In thousands) (Decrease) Volume Rate (Decrease) Volume Rate Interest income from earning assets: Loans $ ) $ ) $ ) $ ) $ ) $ ) Investment securities 71 ) 95 ) Other interest-earning assets 17 6 11 27 ) 46 Total Interest Income ) Interest expense: Interest bearing deposits ) (5 ) ) FHLB advances (2 ) (3 ) 1 (6 ) (6 ) 0 Fed funds purchased 0 0 0 (1 ) (1 ) 0 Junior subordinated debentures ) 0 ) 26 0 26 Other borrowed funds 16 14 2 43 43 0 Total Interest Expense ) 11 ) Net Interest Income $ ) $ ) $ ) $ ) $ ) $ * Variances are computed line-by-line and do not add to the totals shown. Changes in rate-volume (changes in rate multiplied by the changes in volume) are allocated between changes in rate and changes in volume in proportion to the relative contribution of each. The allowance for loan losses is increased by provisions charged to expense. Charge-offs of loan amounts determined by management to be uncollectible decrease the allowance, and recoveries of previous charge-offs are added to the allowance. The Company recognizes provisions for loan losses in amounts necessary to maintain the allowance for loan losses at an appropriate level, based upon 24 management’s reviews of probable losses inherent in the loan portfolio. The provision for loan losses increased by $1.6 million, or 30.3%, to $7.0 million for the year ended December 31, 2011 from $5.3 million for the year ended December 31, 2010 as a result of this analysis. (See “Allowance for Loan Losses.”) Noninterest income decreased $697,000, or 33.8%, to $1.4 million for the year ended December 31, 2011 from $2.1 million for the year ended December 31, 2010, primarily due to losses on the sale of other real estate owned. Deposit account fees decreased $39,000, or 6.5%, to $565,000 for the year ended December 31, 2011 from $604,000 for the year ended December 31, 2010. ATM fees increased $18,000, or 4.1%, to $455,000 for the year ended December 31, 2011 from $437,000 for the year ended December 31, 2010. This increase is attributable to increased fees resulting from increases in cardholder usage. Gain (loss) on the sale of other real estate owned decreased $711,000, or 323.2%, to a loss of $491,000 during the year ended December 31, 2011 from a gain of $220,000 during the year ended December 31, 2010 due to the continuing decline in real estate values.Gain on the sale of loans increased $137,000, or 50.4%, to $409,000 for the year ended December 31, 2011 from $272,000 for the year ended December 31, 2010 primarily due to the Bank’s new Small Business Administration loan program, the guaranteed portion of which are sold in the secondary market.A $50,000 loss on investments was recorded in the year ended December 31, 2011 as compared to zero for the same period in 2010.We fully reserved against our investment in the debt issued by a private company after the investee began experiencing financial difficulties and it became probable that our investment would not be recovered.Other noninterest income decreased by $51,000, or 15.8%, to $272,000 for the year ended December 31, 2011 from $323,000 for the year ended December 31, 2010 primarily due to a decrease in income earned on our investment in Maryland Title Center, LLC, a multiple bank owned title insurance agency. Noninterest expense increased $3.4 million, or 27.8%, to $15.5 million for the year ended December 31, 2011 from $12.1 million for the year ended December 31, 2010, primarily due to increases in other real estate owned expenses and valuations and loan collection expense.The Company experienced a decrease in salaries and employee benefits of $1.4 million, or 24.9%, to $4.2 million for the year ended December 31, 2011 from $5.6 million for the year ended December 31, 2010 primarily due to declines in expense for the supplemental executive retirement plan and officer and employee salaries, partially offset by an increase in other employee benefits, primarily health insurance.Occupancy expense increased $17,000, or 2.3%, to $759,000 for the year ended December 31, 2011 from $742,000 for the year ended December 31, 2010 primarily due to an increase in office building repairs and maintenance, partially offset by a decline in utilities.Professional fees increased $855,000, or 143.5%, to $1.5 million for the year ended December 31, 2011 from $596,000 for the year ended December 31, 2010 primarily due to increased legal fees associated with the collection of delinquent loans. The FDIC insurance premium expense increased by $137,000, or 14.0%, to $1.1 million for the year ended December 31, 2011 from $978,000 for the year ended December 31, 2010 due to an increase in the assessment rate.Other real estate owned expenses and valuations increased by $2.1 million, or 163.3%, to $3.4 million for the year ended December 31, 2011 from $1.3 million for the year ended December 31, 2010 primarily due to an increase in the number and balance of properties owned, as well as the continued decline in real estate market values.Loan collection expense increased by $1.4 million, or 328.7%, to $1.8 million for the year ended December 31, 2011 from $422,000 for the year ended December 31, 2010 primarily due to increased expenses associated with the collection of a higher number and balance of nonperforming loans.Other expenses increased by $270,000, or 23.2%, to $1.4 million for the year ended December 31, 2011 from $1.2 million for the same period in 2010 primarily due to increases in loan expense and real estate taxes. Income tax (benefit) expense for the year ended December 31, 2011 was a benefit of $2.8 million as compared to an expense of $649,000 for the year ended December 31, 2010, which equates to effective tax rates of (37.4)% and 36.9%, respectively. 25 Comparison of Financial Condition The Company’s assets decreased by $23.5 million, or 4.8%, to $463.7 million at December 31, 2011 from $487.2 million at December 31, 2010 primarily as a result of decreases in loans receivable and cash and cash equivalents.We used the cash received from the paydown in loans receivable during the year and excess cash at December 31, 2010 to allow higher rate certificates of deposit to run off, invest in investment securities, and increase our investment in Elkton Senior Apartments, LLC, a former other real estate owned property to whose development the Bank was contributing. Cash and cash equivalents decreased by $17.6 million, or 33.8%, to $34.4 million at December 31, 2011 from $52.0 million at December 31, 2010 primarily due to the decline in deposits, the purchase of investment securities, and the additional investment in Elkton Senior Apartments, LLC, partially offset by the decrease in loans receivable.Investment securities available-for-sale increased by $21.5 million to $23.7 million at December 31, 2011 from $2.2 million at December 31, 2010 primarily as a result of the cash obtained from the decline in loans receivable, as well as the investment of excess cash at December 31, 2010 in higher yielding assets. The gross loans receivable portfolio decreased by $49.7 million, or 13.1%, to $330.3 million at December 31, 2011 from $379.9 million at December 31, 2010. The decrease in loans receivable reflects both a tightening of the Bank’s lending standards, diminished loan demand, and the transfer of nonperforming loans to other real estate owned.Management has also sought to shrink the loan portfolio in order to improve capital ratios. During the period, we realized a $18.6 million (22.8%) decline in construction and land development loans, a $6.5 million (5.5%) decrease in 1-4 family residential and home equity loans, a $665,000 (13.0%) decrease in multi-family residential loans, a $17.4 million (10.9%) decrease in commercial real estate loans, a $5.7 million (41.9%) decline in commercial business loans, and an $895,000 (23.6%) decline in consumer loans. The allowance for loan losses decreased by $2.7 million, or 17.7%, to $12.4 million at December 31, 2011 from $15.1 million at December 31, 2010 (see “Allowance for Loan Losses” below). Other real estate owned increased $13.0 million, or 72.1%, to $31.0 million at December 31, 2011 from $18.0 million at December 31, 2010 due to the acquisition of additional properties in satisfaction of loans receivable.At December 31, 2011, $5.6 million of the other real estate owned balance consists of properties that have been sold.The properties cannot be accounted for as a sale because the Bank provided 100% financing to the purchaser.Once the purchaser contributes the required minimum investment, the sale will be reflected in the financial statements.Deferred tax assets decreased $952,000, or 9.3%, to $9.3 million at December 31, 2011 from $10.3 million at December 31, 2010 primarily due to loan loss expense for income tax reporting exceeding the expense for financial accounting reporting.Assets held for sale increased $4.4 million, or 296.2%, to $5.9 million at December 31, 2011 from $1.5 million at December 31, 2010 primarily due to the additional investment in Elkton Senior Apartments, LLC, partially offset by the valuation adjustment on premises held for sale.The Bank sold its interest in Elkton Senior Apartments, LLC subsequent to year-end.Other assets increased $3.1 million, or 77.4%, to $7.2 million at December 31, 2011 from $4.1 million at December 31, 2010, primarily due to an increase in income tax receivable, partially offset by the decline in the prepaid FDIC premium. The Company’s liabilities decreased $18.2 million, or 4.1%, to $431.4 million at December 31, 2011 from $449.6 million at December 31, 2010. Deposits decreased $19.1 million, or 5.3%, to $339.1 million at December 31, 2011 from $358.1 million at December 31, 2010. Some of the cash received from the decline in loans receivable allowed us to not renew higher rate certificates of deposit.NOW and money market accounts increased by $4.0 million (8.7%), savings accounts increased by $374,000 (1.7%), certificates of deposit decreased by $20.1 million (7.6%), and checking accounts decreased by 26 $3.4 million (12.7%).Other liabilities increased by $832,000, or 8.5%, to $10.6 million at December 31, 2011 from $9.8 million at December 31, 2010 primarily due to an increase in accrued interest on junior subordinated debentures. The Company’s stockholders’ equity decreased by $5.3 million, or 14.1%, to $32.3 million at December 31, 2011 from $37.6 million at December 31, 2010. This decrease is primarily due to the net loss of $4.7 million, as well as the accrual of preferred stock dividends (included in other liabilities on the balance sheet) payable to the U.S. Department of the Treasury totaling $578,000. Loans Receivable The Bank’s total gross loans declined by $49.7 million, or 13.1%, during 2011. During the period, we realized a $18.6 million (22.8%) decline in construction and land development loans, a $6.5 million (5.5%) decrease in 1-4 family residential and home equity loans, a $665,000 (13.0%) decrease in multi-family residential loans, a $17.4 million (10.9%) decrease in commercial real estate loans, a $5.7 million (41.9%) decline in commercial business loans, and an $895,000 (23.6%) decline in consumer loans. The decline in loans receivable reflects the Bank’s tightened lending standards, diminished loan demand, and the transfer of nonperforming loans to other real estate owned, as well as efforts to shrink the balance sheet in order to improve capital ratios.The following table shows the composition of the loan portfolio at December 31. (In thousands) Real estate loans: Construction and land development $ 1-4 family residential and home equity Multi-family residential Commercial Total real estate loans Commercial business loans Consumer loans Gross loans Less allowance for loan losses ) Net loans $ The following table shows the remaining maturities or next repricing date of outstanding loans at December 31, 2011. At December 31, 2011 Remaining Maturities of Selected Credits in Years (In thousands) 1 or Less Over 1-5 Over 5 Total Real estate: Mortgage $ Home equity and second mortgages Commercial Consumer Total $ Rate Terms: Fixed $ Variable or adjustable Total $ 27 Allowance for Loan Losses The Bank records provisions for loan losses in amounts necessary to maintain the allowance for loan losses at the level deemed appropriate. The allowance for loan losses is provided through charges to income in an amount that management believes will be adequate to absorb losses on existing loans that may become uncollectible, based upon evaluations of the collectability of loans and prior loan loss experience. The allowance is based on careful, continuous review and evaluation of the credit portfolio and ongoing, quarterly assessments of the probable losses inherent in the loan portfolio.The Bank employs a systematic methodology for assessing the appropriateness of the allowance, which includes determination of a specific allowance, a formula allowance, and an unallocated allowance.During the year ended December 31, 2011, there were no changes in the Bank’s methodology for assessing the appropriateness of the allowance. Specific allowances are established in cases where management has identified significant conditions or circumstances related to a credit that management believes indicate the probability that a loss may be incurred in an amount different from the amount determined by application of the formula allowance. The formula allowance is calculated by applying loss factors to corresponding categories of outstanding loans, excluding loans for which specific allocations have been made. Allowances are established for credits that do not have specific allowances according to the application of these credit loss factors to groups of loans based upon (a) their credit risk rating, for loans categorized as substandard or doubtful either by the Bank in its ongoing reviews or by bank examiners in their periodic examinations, or (b) by type of loans, for other credits without specific allowances. These factors are set by management to reflect its assessment of the relative level of risk inherent in each category of loans, based primarily on historical charge-off experience.During regulatory examinations each year, examiners review the credit portfolio, establish credit risk ratings for loans, identify charge-offs, and perform their own calculation of the allowance for loan losses.Additionally, the Bank engages an independent third party to review a significant portion of our loan portfolio.These reviews are intended to provide a self-correcting mechanism to reduce differences between estimated and actual observed losses. The unallocated allowance is based upon management’s evaluation of current economic conditions that may affect borrowers’ ability to pay that are not directly measured in the determination of the specific and formula allowances.Management has chosen to apply a factor derived from the Board of Governors of the Federal Reserve System’s Principal Economic Indicators, specifically the charge-off and delinquency rates on loans and leases at commercial banks.This statistical data tracks delinquency ratios on a national level.While management does not believe the region that the Bank is located has been hit as hard as others across the nation, this ratio provides a global perspective on delinquency trends.Management has identified land acquisition and development loans, as well as construction speculation loans, as higher risk due to current economic factors.These loans are reviewed individually on a quarterly basis for specific impairment. Determining the amount of the allowance for loan losses requires the use of estimates and assumptions, which is permitted under accounting principles generally accepted in the United States of America.Actual results could differ significantly from those estimates. While management uses available information to estimate losses on loans, future additions to the allowance may be necessary based on changes in economic conditions.In addition, as noted above, federal and state financial institution examiners, as an integral part of their examination process, periodically review the Bank’s allowance for loan losses, and may require the Bank to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. 28 Management determined that the appropriate allowance for loan losses at December 31, 2011 was $12.4 million, (3.76% of total loans), a decrease of $2.7 million (17.7%) from the $15.1 million allowance (3.97% of total loans) at December 31, 2010. Net charge-offs for the year ended December 31, 2011 were 2.81% of average loans, as compared to net charge-offs of 1.14% of average loans for 2010.The provision for loan losses required for the years ended December 31, 2011 and 2010 was $7.0 million and $5.3 million, respectively.A summary of activity in the allowance is shown below. Years Ended December 31, (Dollars in thousands) Balance of allowance, January 1 $ Loan charge-offs: Real estate ) 0 Commercial loans ) Consumer ) Total charge-offs ) Loan recoveries: Real estate 81 0 0 Commercial loans 0 1 0 0 Consumer 13 30 16 18 27 Total recoveries 27 Net charge-offs ) Provision for loan losses Balance of allowance, December 31 $ Net charge-offs to average loans % Allowance to total loans % The following table presents a five year history of the allocation of the allowance for loan losses at December 31, reflecting the methodologies described above, along with the percentage of total loans in each category at December 31. Credit Credit Credit Credit Credit (Dollars in thousands) Amount Mix Amount Mix Amount Mix Amount Mix Amount Mix Amount applicable to: Real estate loans: Construction and land development $ 19 % $ 21 % $ 24 % $ 26 % $ 23 % 1-4 family residential and home equity 34 31 30 32 35 Multi-family residential 14 1 51 1 45 2 0 2 0 2 Commercial 43 42 39 35 35 Total Real Estate Loans 97 95 95 95 95 Commercial business loans 2 4 4 4 64 3 Consumer Loans 1 1 52 1 1 2 Unallocated 0 0 0 0 0 0 0 Total allowance $ % $ % $ % $ % $ % 29 Nonperforming Assets Management reviews and identifies loans and investments that require designation as nonperforming assets.Nonperforming assets are: loans accounted for on a nonaccrual basis, loans past due by 90 days or more but still accruing, restructured loans, and other real estate owned (assets acquired in settlement of loans).The increase in nonperforming assets is due to the continuing slow down in the real estate market.This slow down has resulted in the inability of investors to resell properties as originally anticipated, which has led to an increase in delinquencies.The Company continues to work with these customers, which has also led to an increase in restructured loans.The following table sets forth certain information with respect to nonperforming assets. December 31, (Dollars in thousands) Non-accrual loans (1) $ Loans 90 days past due and still accruing 0 0 0 0 0 Restructured loans (2) 0 0 Total non-performing loans (3) Other real estate owned, net Total non-performing assets $ Non-performing loans to total loans % Non-performing assets to total assets % Allowance for loan losses to non-performing loans % (1) Gross interest income that would have been recorded in 2011 if non-accrual loans had been current and in accordance with their original terms was $3,887,000, while interest actually recorded on such loans was $912,000. (2) Gross interest income that would have been recorded in 2011 if restructured loans had been current and in accordance with their original terms was $5,400,000, while interest actually recorded on such loans was $2,369,000. (3)Performing loans considered potential problem loans, as defined and identified by management, amounted to $27,058,000 at December 31, 2011. Although these are loans where known information about the borrowers’ possible credit problems causes management to have doubts as to the borrowers’ ability to comply with the present loan repayment terms, most are well collateralized and are not believed to present significant risk of loss. Loans classified for regulatory purposes not included in nonperforming loans do not, in management’s opinion, represent or result from trends or uncertainties reasonably expected to materially affect future operating results, liquidity or capital resources or represent material credits where known information about the borrowers’ possible credit problems causes management to have doubts as to the borrowers’ ability to comply with the loan repayment terms. Investment Securities The Bank maintains a portfolio of investment securities to provide liquidity as well as a source of earnings. The Bank’s investment securities portfolio consists primarily of U.S. Government and Agency securities and mortgage-backed and other securities issued by U.S. government-sponsored enterprises (“GSEs”) including Freddie Mac and Fannie Mae. The Bank also invests in securities backed by pools of SBA-guaranteed loans.The Bank has also invested in various mutual funds that invest in securities that the Bank is permitted to invest in directly, including the AMF Intermediate Mortgage, Ultra Short Mortgage, and Short U.S. Government Funds, which invest in agency and private label mortgage-backed securities. The Bank has also invested in the equity securities of Triangle Capital Corporation, a publicly traded business development/small business investment company that makes debt and equity investments in middle-market companies in the Southeastern states.As a member of the Federal Reserve and FHLB systems, the Bank is also required to invest in the stock of the Federal Reserve Bank of Richmond and FHLB of Atlanta, respectively. 30 The composition of investment securities at December 31 is shown below. (Dollars in thousands) Available-for-Sale:(1) Mutual Funds-AMF Intermediate Mortgage Fund $ $ $ Mutual Funds-AMF Ultra Short Mortgage Fund Mutual Funds-AMF Short U.S. Government Fund Equity Securities SBA securitized loan pools 0 0 Other debt securities 0 0 Mortgage-backed Securities 79 Total Held-to-Maturity: U.S. Government and Agency(2) SBA securitized loan pools 0 0 Other debt securities 0 0 Mortgage-backed Securities Other 0 50 50 Total Total Investment Securities (3) $ $ $ (1)At estimated fair value. (2)Issued by a U. S. Government Agency or secured by U.S. Government Agency collateral. (3)The outstanding balance of no single issuer, except for U.S. Government, U.S. Government Agency, and FNMA securities, exceeded ten percent of stockholders’ equity at December 31, 2011, 2010 or 2009. Contractual maturities and weighted average yields for debt securities available-for-sale and held-to-maturity at December 31, 2011 are presented below. Expected maturities of mortgage-backed securities may differ from contractual maturities because borrowers may have the right to prepay obligations with or without prepayment penalties. One Year or Less One Year to Five Years Five Years to Ten Years Weighted Weighted Weighted Average Average Average (Dollars in thousands) Amount Yield Amount Yield Amount Yield Available-for-Sale: SBA securitized loan pools $ — — % $ % $ % Other debt securities — — Mortgage Backed Securities — — Held-to-Maturity: U.S. Government and Agency — SBA securitized loan pools — Other debt securities — — Mortgage Backed Securities 94 Total Debt Securities $ % $ % $ % 31 Over Ten Years Total Weighted Weighted Average Average (Dollars in thousands) Amount Yield Amount Yield Available-for-Sale: SBA securitized loan pools $ — — % $ % Other debt securities — — Mortgage Backed Securities Held-to-Maturity: U.S. Government and Agency — — SBA securitized loan pools — — Other debt securities — — Mortgage Backed Securities — — Total Debt Securities $ % $ % Deposits The following table sets forth the average dollar amount of deposits in the various types of accounts at December 31: Weighted Weighted Average Average % of Average Average % of (Dollars in thousands) Balance Rate Total Balance Rate Total NOW and Money Market Accounts $ 0.73% % $ 1.31% % Savings accounts Term Certificates Checking Accounts Total Deposits $ % $ % Weighted Average Average % of (Dollars in thousands) Balance Rate Total NOW and Money Market Accounts $ 1.76% % Savings accounts Term Certificates Checking Accounts Total Deposits $ % 32 Borrowings Year-end advances from the Federal Home Loan Bank of Atlanta consisted of the following (dollars in thousands): Maturity Maturity Amount Date Rate Type Amount Date Rate Type $ % Fixed $ % Fixed Fixed Fixed Fixed Fixed Fixed Fixed Fixed Fixed Fixed Fixed Fixed Fixed $ $ Maturity Amount Date Rate Type $ % Fixed Fixed Fixed Fixed Fixed Fixed Fixed Fixed $ The Company has not had any short-term borrowings outstanding during the last three years. 33 Interest Sensitivity The ability to maximize net interest income is largely dependent upon the achievement of a positive interest rate spread (the difference between the weighted average interest yields earned on interest-earning assets and the weighted average interest rates paid on interest-bearing liabilities) that can be sustained during fluctuations in prevailing interest rates. Asset/liability management functions to maximize profitability within established guidelines for interest rate risk, liquidity, and capital adequacy. The Bank’s asset/liability management policies are designed to reduce the impact of changes in interest rates on its net interest income by achieving a more favorable match between the maturities or repricing dates of its interest-earning assets and interest-bearing liabilities. Measurement and monitoring of liquidity, interest rate risk, and capital adequacy are performed centrally through the Asset/Liability Management Committee, and reported under guidelines established by management, the Board of Directors and regulators. Oversight of this process is provided by the Board of Directors. The Bank has implemented policies by generally emphasizing the origination of one-year, three-year and five-year adjustable rate mortgage loans, adjustable rate commercial loans and lines of credit, and short-term consumer loans. Since 1995, the Bank has, from time to time, originated fixed rate mortgages for sale in the secondary market. The Bank is currently originating loans for sale in the secondary market through the Federal Home Loan Mortgage Corporation. Management has been monitoring the retention of fixed rate loans through its asset/liability management policy. Management intends to continue to concentrate on maintaining its interest rate spread in a manner consistent with its lending policies, which are principally the origination of adjustable-rate mortgages and commercial loans, and may include an appropriate blend of fixed-rate mortgage loans in its primary market area. The Bank’s net income is largely dependent on its net interest income. The Bank seeks to maximize its net interest margin within an acceptable level of interest rate risk. Interest rate risk can be defined as the amount of forecasted net interest income that may be gained or lost due to favorable or unfavorable movements in interest rates. Interest rate risk, or sensitivity, arises when the maturity or repricing characteristics of assets differ significantly from the maturity or repricing characteristics of liabilities. Net interest income is also affected by changes in the portion of interest-earning assets that are funded by interest-bearing liabilities rather than by other sources of funds, such as noninterest-bearing deposits and stockholders’ equity. The Bank attempts to manage interest rate risk while enhancing net interest margin by adjusting its asset/liability position. At times, depending on the level of general interest rates, the relationship between long- and short-term interest rates, market conditions and competitive factors, the Bank may decide to increase its interest rate risk position somewhat in order to increase its net interest margin. The Bank monitors interest rate risk and adjusts the composition of its interest-related assets and liabilities in order to limit its exposure to changes in interest rates on net interest income over time. The Bank’s asset/liability committee reviews its interest rate risk position and profitability, and recommends adjustments. The asset/liability committee also reviews the securities portfolio, formulates investment strategies, and oversees the timing and implementation of transactions. Notwithstanding the Bank’s interest rate risk management activities, the potential for changing interest rates is an uncertainty that can have an adverse effect on net income. The Bank also analyzes interest rate risk based upon quantitative measures of the percentage changes in fair value of equity capital (or market value of portfolio equity) resulting from a hypothetical immediate change (or shock) of plus or minus 100, 200, 300, and 400 basis points in interest rate levels. Due to the current interest rate environment, the Company did not perform analysis on decreases of 200, 300, or 400 basis points as of December 31, 2011.This analysis is based upon models, which are based upon a number of significant assumptions regarding reactions of interest rates. At December 31, 2011, 34 this analysis indicated that a shock decrease of 100 basis points would increase the market value of portfolio equity by 7.1%, while interest rate shock increases of 100, 200, 300, and 400 basis points would decrease the market value of portfolio equity by 6.0%, 10.3%, 14.3%, and 18.1%, respectively. These models also provide an analysis of interest rate shock effects on net interest income. At December 31, 2011, this analysis indicated that a shock decrease of 100 basis points would increase net interest income by 8.2%. Interest rate shock increases of 100, 200, 300, and 400 basis points would decrease net interest income by 3.5%, 6.7%, 10.1%, and 13.5%, respectively. Liquidity Liquidity is measured by a financial institution’s ability to raise funds through deposits, borrowed funds, capital, or the sale of highly marketable assets such as residential mortgage loans and available for sale investments. Additional sources of liquidity, including cash flow from the repayment of loans, are also considered in determining whether liquidity is satisfactory. Liquidity is also achieved through growth of deposits and liquid assets, and accessibility to the capital and money markets. These funds are used to meet deposit withdrawals, maintain reserve requirements, fund loans and operate the organization. Cash and cash equivalents decreased by $17.6 million during 2011. This decrease was the result of $19.0 million in cash used by financing activities and $519,000 in cash used by operating activities, partially offset by $2.0 million in cash provided by investing activities. Cash and cash equivalents increased by $16.5 million during 2010. This increase was the result of $34.2 million in cash provided by investing activities and $5.4 million in cash provided by operating activities, partially offset by $23.1 million in cash used by financing activities. The Bank maintains liquid assets that can be invested in specified short-term securities, and is also permitted to make certain other investments. Liquidity levels may be increased or decreased depending upon the yields on investment alternatives, management’s judgment as to the attractiveness of the yields then available in relation to other opportunities, its expectations of the level of yield that will be available in the future and its projections as to the short term demand for funds to be used in the Bank’s loan origination and other activities. The general objectives of the Bank’s investment policy are to (i) maintain liquidity levels sufficient to meet the operating needs of the Bank (ii) minimize interest rate risk by managing the repricing characteristics of the Bank’s assets and liabilities, (iii) reduce credit risk by investing primarily in U.S. Treasury and agency securities and mortgage backed securities, and (iv) absorb excess liquidity when loan demand is low and/or deposit growth is high. The Bank’s investment activities are conducted by senior management (specifically Chief Executive Officer Halsey and Chief Financial Officer Whitehead) and supervised by the Board of Directors. Investments are governed by an investment policy adopted by the Board, which currently provides for maintenance of an investment portfolio for the purposes of providing earnings, ensuring a minimum liquidity reserve and facilitating the Bank’s asset/liability management objectives (e.g., limiting the weighted average terms to maturity or repricing of the Bank’s interest-earning assets). In accordance with the policy, management has primarily invested in U.S. Treasury, government and agency securities and mutual funds. The Bank’s time deposits of $100,000 or more represented 34.4% of total deposits at December 31, 2011, and are shown by maturity in the table below. Months to Maturity 3 or Over 3 Over 6 Over (Dollars in thousands) less to 6 to 12 12 TOTAL Time deposits-$100 thousand or more 35 Capital Capital adequacy refers to the level of capital required to sustain asset growth and to absorb losses. The Board of Governors of the Federal Reserve System (“Federal Reserve”), which is the Company’s and the Bank’s principal federal regulator, has established requirements for total and tier 1 (core) risk-based capital and tangible capital. Since the Company had total assets exceeding $500 million as of June 30, 2009, it became subject to the capital adequacy requirements on a consolidated basis during 2010. However, beginning September 30, 2011, the Company is no longer subject to the capital requirements on a consolidated basis since total assets have not exceeded $500 million for four consecutive quarters.At December 31, 2011, the Bank exceeded applicable capital requirements to be well capitalized, having a total risk based capital ratio of 13.93%, a tier 1 risk-based capital ratio of 9.12%, and a tier 1 leverage ratio of 7.04%. See Note 13 “Regulatory Matters” in the notes to the consolidated financial statements. Off-Balance Sheet Arrangements In the normal course of business, Cecil Bancorp makes use of a number of different financial instruments to help meet the financial needs of its customers. In accordance with accounting principles generally accepted in the United States of America, the full notional amount of these transactions is not recorded in the accompanying consolidated financial statements and is referred to as off-balance sheet instruments. These transactions and activities include commitments to extend credit, standby letters of credit, and lease obligations. Standby letters of credit are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. The Bank holds collateral supporting those commitments for which collateral is deemed necessary. The issuance of letters of credit is not a significant activity of the Bank. Commitments to extend credit are agreements to lend funds to customers as long as there are no violations of any condition established in the loan contracts. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Bank evaluates each customer’s credit worthiness on a case-by-case basis. The amount of collateral obtained, if it is deemed necessary by the Bank upon extension of credit, is based on credit evaluation by management. Collateral held varies but may include accounts receivable, inventory, property, plant and equipment as well as income producing properties. Management believes that the Bank has adequate resources to fund all loan commitments. For additional information regarding off-balance sheet arrangements, please see Note 15 to the Consolidated Financial Statements. Critical Accounting Policies The Company’s consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and follow general practices within the banking industry. Application of these principles requires management to make estimates, assumptions, and judgments that affect the amounts reported in the financial statements and accompanying notes. These estimates, assumptions, and judgments are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements 36 may reflect different estimates, assumptions, and judgments. Certain policies inherently rely more on the use of estimates, assumptions, and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates, assumptions, and judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or valuation allowance to be established, or when an asset or liability must be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record valuation adjustments for certain assets and liabilities are based either on quoted market prices or are provided by other third-party sources, when available. Allowance for Loan Losses. The allowance for loan losses is an estimate of the losses that may be sustained in the loan portfolio. The allowance is based on two basic principles of accounting: (1) ASC Topic 450, “Contingencies”, which requires that losses be accrued when they are probable of occurring and estimable, and (2) ASC Topic 310, “Receivables”, which requires that losses be accrued when it is probable that Cecil Bancorp will not collect all principal and interest payments according to the loan’s contractual terms. Management believes that the allowance is adequate. However, its determination requires significant judgment, and estimates of probable losses inherent in the credit portfolio can vary significantly from the amounts actually observed. While management uses available information to recognize probable losses, future additions to the allowance may be necessary based on changes in the credits comprising the portfolio and changes in the financial condition of borrowers, such as those that may result from changes in economic conditions. In addition, regulatory agencies, as an integral part of their examination process, periodically review the credit portfolio and the allowance. Such review may result in additional provisions based on their judgments of information available at the time of each examination. The Company’s systematic methodology for assessing the appropriateness of the allowance includes determination of specific, formula, and unallocated components, as described above under “Allowance for Loan Losses” and in Notes 1 and 4 to the Consolidated Financial Statements. At December 31, 2011, a 10% decrease or increase in all categories of risk rated credits for which specific allowances had not been recorded would have resulted in a corresponding decrease or increase of approximately $249,000 in the recommended allowance, assuming no change in other elements considered in the methodology. Other Than Temporary Impairment of Securities. Securities are evaluated periodically to determine whether a decline in their value is other than temporary. The term “other than temporary” is not intended to indicate a permanent decline in value. Rather, it means that the prospects for near term recovery of value are not necessarily favorable, or that there is a lack of evidence to support fair values equal to, or greater than, the carrying value of the investment. Management reviews criteria such as the magnitude and duration of the decline, as well as the reasons for the decline, to predict whether the loss in value is other than temporary. Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. As of December 31, 2011, we concluded that any unrealized losses in the available-for-sale portfolios were temporary in nature due to market interest rates and not the underlying credit quality of the issuers of the securities. Additionally, we have the intent to hold and do not expect to be required to sell these investments for the time necessary to recover the amortized cost. Future events that would materially change this conclusion and require a charge to operations for an impairment loss include a change in the credit quality of the issuers. 37 Other Real Estate Owned.Other real estate owned comprises properties acquired in partial or total satisfaction of problem loans. The properties are recorded at the lower of cost or fair value at the date acquired, less costs of disposal. Losses arising at the time of acquisition of such properties are charged against the allowance for loan losses. Subsequent write-downs that may be required are added to a valuation reserve. Gains and losses realized from sales, as well as valuation adjustments, are included in noninterest income. Expenses of operation are included in noninterest expense. Income Taxes. The Company accounts for income taxes under the asset/liability method. Deferred tax assets are recognized for the future consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, as well as operating loss and tax credit carry-forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period indicated by the enactment date. A valuation allowance is established for deferred tax assets when, in the judgment of management, it is more likely than not that such deferred tax assets will not become realizable. The judgment about the level of future taxable income is dependent to a great extent on matters that may, at least in part, be beyond the Company’s control. It is at least reasonably possible that management’s judgment about the need for a valuation allowance for deferred tax assets could change in the near term. Impact of Inflation The consolidated financial statements and notes thereto presented herein have been prepared in accordance with U.S. generally accepted accounting principles, which generally require the measurement of financial position and operating results in terms of historical dollars without considering the changes in the relative purchasing power of money over time due to inflation.Unlike most industrial companies, nearly all of the Company’s assets and liabilities are monetary in nature.As a result, interest rates have a greater impact on the Company’s performance than do the effects of general levels of inflation.Interest rates do not necessarily move in the same direction or to the same extent as the prices of goods and services. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 38 Item 8.Financial Statements and Supplementary Data INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 40 CONSOLIDATED FINANCIAL STATEMENTS Balance Sheets 41 Statements of Operations 42 Statements of Changes in Stockholders’ Equity 43 Statements of Cash Flows 44 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 46 39 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Cecil Bancorp, Inc. Elkton, Maryland We have audited the accompanying consolidated balance sheets of CecilBancorp, Inc. and Subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each ofthe years then ended.The Company's management is responsible or these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Cecil Bancorp, Inc. and Subsidiaries as of December 31, 2011 and 2010, and the results of its operations and cash flows for each of the years then ended in conformity with accounting principles generally accepted in the UnitedStates of America. Baltimore, Maryland March 19, 2012 40 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 (dollars in thousands, except per share data) ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Total cash and cash equivalents Investment securities: Securities available-for-sale at fair value Securities held-to-maturity (fair value of $9,736 in 2011 and $9,383 in 2010) Restricted investment securities – at cost Loans receivable Less: Allowance for loan losses ) ) Net loans receivable Other real estate owned Premises and equipment, net Accrued interest receivable Mortgage servicing rights Bank owned life insurance Deferred tax assets Assets held for sale Income taxes receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits $ $ Other liabilities Junior subordinated debentures Advances from Federal Home Loan Bank of Atlanta Other borrowed funds Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; authorized 1,000,000 shares, issued and outstanding 11,560 shares, liquidation preference $1,000 per share in 2011 and 2010 Common stock, $.01 par value; authorized 10,000,000 shares, issued and outstanding 7,422,164 shares in 2011 and 3,697,523 shares in 2010 75 37 Additional paid in capital Retained earnings Accumulated other comprehensive income 20 53 Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 41 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 (dollars in thousands, except per share data) INTEREST INCOME: Interest and fees on loans $ $ Interest on investment securities Dividends on FHLB and FRB stock 68 51 Other interest-earning assets 56 56 Total interest income INTEREST EXPENSE: Interest expense on deposits Interest expense on junior subordinated debentures Interest expense on advances from Federal Home Loan Bank of Atlanta Interest expense on other borrowed funds 59 43 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Deposit account fees ATM fees Commission income 2 2 (Loss) gain on sale of other real estate owned ) Gain on sale of loans Loss on investments ) - Income from bank owned life insurance Other Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy expense Equipment and data processing expense Professional fees FDIC deposit insurance premium Other real estate owned expense and valuations Loan collection expense Other Total noninterest expense (LOSS) INCOME BEFORE INCOME TAXES ) INCOME TAX (BENEFIT) EXPENSE ) NET (LOSS) INCOME $ ) $ PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION ) ) NET (LOSS) INCOME AVAILABLE TO COMMON STOCKHOLDERS $ ) $ (Loss) earnings per common share - basic $ ) $ (Loss) earnings per common share - diluted $ ) $ Dividends declared per common share $ $ See accompanying notes to consolidated financial statements. 42 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 (dollars in thousands) Accumulated Additional Other Total Preferred Common Paid-In Retained Comprehensive Stockholders’ Stock Stock Capital Earnings Income (Loss) Equity BALANCES AT JANUARY 1, 2010 $ $ 37 $ $ $ ) $ Comprehensive income: Net income — Other comprehensive income, net of tax effects of $45 (unrealized gains on securities of $115) — 70 70 Total comprehensive income — Preferred stock dividends — — — ) — ) Stock purchased by dividend reinvestment plan — — 23 — — 23 Restricted stock awards — — 2 — — 2 Amortization of preferred stock discount — — ) — — BALANCES AT DECEMBER 31, 2010 37 53 Comprehensive income: Net loss — — — ) — ) Other comprehensive loss, net of tax effects of $21 (unrealized losses on securities of $54) — ) ) Total comprehensive loss — ) Preferred stock dividends — — — ) — ) 2-for-1 stock split — 37 — ) — — Stock purchased by dividend reinvestment plan — 1 21 — — 22 Restricted stock awards — — 1 — — 1 Amortization of preferred stock discount — — ) — — BALANCES AT DECEMBER 31, 2011 $ $ 75 $ $ $ 20 $ See accompanying notes to consolidated financial statements. 43 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 (dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used) provided by operating activities: Depreciation and amortization Provision for loan losses Gain on sale of loans ) ) Loss (gain) on sale of other real estate owned ) Loss on investments 50 - Loss on premises and equipment 22 - Increase in cash surrender value of bank owned life insurance ) ) Other real estate owned valuation Deferred income taxes ) Excess servicing rights ) ) Restricted stock awards 1 2 Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Net change in: Accrued interest receivable and other assets ) ) Other liabilities ) Net cash (used) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of investment securities available-for-sale ) ) Purchase of investment securities held-to-maturity ) ) Proceeds from maturities, calls and principal payments of investment securities available-for-sale 73 Proceeds from maturities, calls and principal payments of investment securities held-to-maturity Net redemption of stock in Federal Home Loan Bank 86 14 Net decrease in loans Proceeds from sale of other real estate owned Proceeds from sale of premises and equipment 20 - Purchases of premises and equipment - net ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in deposits ) ) Net decrease in long-term advances from Federal Home Loan Bank - ) Net increase in other borrowed funds - Proceeds from issuance of common stock 21 23 Net cash used by financing activities ) ) 44 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE YEARS ENDED DECEMBER 31, 2 (dollars in thousands) (Decrease) increase in cash and cash equivalents $ ) $ Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flows information: Cash paid for income taxes $ $ Cash paid for interest $ $ Supplemental disclosure of noncash investing and financing activities: Transfer of loans receivable to other real estate owned $ $ See accompanying notes to consolidated financial statements. 45 CECIL BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 1.SIGNIFICANT ACCOUNTING POLICIES The accounting and reporting policies of Cecil Bancorp, Inc. (the “Company”) and its wholly-owned subsidiaries, Cecil Properties, Inc., 1223 Turkey Point Road, LLC, and Cecil Bank (the “Bank”), together with its subsidiaries, Cecil Financial Services Corporation, Cecil Service Corporation, and 3106 Emmorton Road, LLC, conform to accounting principles generally accepted in the United States of America. Certain reclassifications have been made to amounts previously reported to conform to the classifications made in 2011. The Company has evaluated subsequent events for potential recognition and/or disclosure through the date the consolidated financial statements included in this Form 10-K were issued.The following is a summary of the more significant accounting policies: Nature of Operations Through its subsidiary bank, the Company conducts full-service commercial banking. Services to individuals and businesses include accepting deposits, and extending real estate, consumer and commercial loans and lines of credit. The Company primarily operates in the two Maryland counties of Cecil and Harford, and has a concentration in loans secured by residential and commercial real estate in these counties. Policy for Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries. Consolidation has resulted in the elimination of all significant intercompany balances and transactions. The financial statements of the Company (parent only) include its investment in its subsidiaries under the equity method of accounting. Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for credit losses, other real estate owned valuation, and other-than-temporary impairment of investment securities. Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, highly liquid investments with original maturities of three months or less are classified as cash and cash equivalents. Assets categorized in the balance sheet as cash and due from banks, interest bearing deposits with banks, and federal funds sold are considered cash and cash equivalents. Interest bearing deposits with banks generally exceed balances that are recoverable under FDIC insurance. 46 Investment Securities Securities that the Company has the positive intent and ability to hold to maturity are classified as held-to-maturity and recorded at amortized cost. Securities are classified as trading securities if bought and held principally for the purpose of selling them in the near-term. Trading securities are reported at estimated fair value, with unrealized gains and losses included in earnings. Securities not classified as held-to-maturity or trading securities are considered available-for-sale and are reported at estimated fair value, with unrealized gains and losses excluded from earnings and reported as a separate component of stockholders’ equity, net of tax effects, in accumulated other comprehensive income. The Company designates securities into one of the three categories at the time of purchase. Premiums and discounts on investments are recognized in interest income over the terms of the securities using methods that approximate the interest method. Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses. In estimating other-than-temporary impairment losses, management considers (1) the duration and magnitude of the decline in value, (2) the financial condition of the issuer, and (3) the structure of the security. An impairment loss is recognized in earnings only when (1) the Company intends to sell the security, (2) it is more likely than not that the Company will be required to sell the security before recovery of its amortized cost basis, or (3) the Company does not expect to recover the entire amortized cost basis of the investment.In situations where the Company intends to sell or when it is more likely than not that we will be required to sell the security, the entire impairment loss must be recognized in earnings.In all other situations, only the portion of the impairment loss representing the credit loss must be recognized in earnings, with the remaining portion being recognized in stockholders’ equity as a component of other comprehensive income, net of deferred taxes.Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. Restricted Investment Securities Restricted investment securities consist of Federal Reserve Bank of Richmond (“FRB”) and Federal Home Loan Bank of Atlanta (“FHLB”) stock which are required by law and are restricted as to marketability. Because the investment securities are not marketable, they are reported at cost. The FRB and FHLB perform ongoing reviews of the Company’s stock level to be sure it meets the minimum requirements. The FRB requires a minimum stock balance based on the balance of the Bank’s common stock and surplus. The FHLB required stock balance is based on total assets as of December 31 of the previous year and total FHLB advances currently outstanding. As of December 31, 2011 and 2010, the Company met all stock ownership requirements set forth by the FRB and FHLB. Loans Receivable Loans are stated at their principal balance outstanding net of any deferred fees and costs. Interest income on loans is accrued at the contractual rate based on the principal outstanding. The Company places loans, except for consumer loans, on nonaccrual when any portion of the principal or interest is ninety days past due and collateral is insufficient to discharge the debt in full. Interest accrual may also be discontinued earlier if, in management’s opinion, collection is unlikely. Generally, consumer installment loans are not placed on nonaccrual, but are charged off when they are three months past due. Loans are considered impaired when, based on current information, it is probable that the Company will not collect all principal and interest payments according to contractual terms. Generally, loans are considered impaired once principal or interest payments become ninety days or more past due and they are placed on nonaccrual. Management also considers the financial condition of the borrower, 47 cash flows of the loan and the value of the related collateral. Impaired loans do not include large groups of smaller balance homogeneous credits such as residential real estate and consumer installment loans, which are evaluated collectively for impairment. Loans specifically reviewed for impairment are not considered impaired during periods of “minimal delay” in payment (ninety days or less) provided eventual collection of all amounts due is expected. The impairment of a loan is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or the fair value of the collateral if repayment is expected to be provided by the collateral. Generally, the Company’s impairment on such loans is measured by reference to the fair value of the collateral. Interest income generally is not recognized on specific impaired loans unless the likelihood of further loss is remote. Interest payments received on such loans are applied as a reduction of the loan principal balance. Interest income on other nonaccrual loans is recognized only to the extent of interest payments received. Loans Held for Sale Residential mortgage loans originated for sale are carried at the lower of cost or market, which may be indicated by the committed sale price, determined on an individual basis. The Company had no loans held for sale as of December 31, 2011 and 2010. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components. The components of the allowance for loan losses represent an estimation done pursuant to either Accounting Standards Codification (“ASC”) Topic 450 “Contingencies,” or ASC Topic 310 “Receivables.”The specific component relates to loans that are classified as either doubtful, substandard or special mention. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors. The unallocated component is based upon management’s evaluation of various conditions that are not directly measured in the determination of the specific and general components. These conditions may include the nature and volume of the loan portfolio, overall portfolio quality, and current economic conditions that may affect the borrowers’ ability to repay the loan. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization. Premises and equipment, including costs related to developing or obtaining software for internal use, are depreciated on a straight-line basis over their useful lives, which range from three to seven years for furniture, fixtures and equipment to forty years for buildings and building improvements. Leasehold improvements are amortized over the shorter of their estimated useful economic lives or the lives of the 48 leases. Maintenance and repairs are charged to expense as incurred, while improvements which extend the useful life are capitalized and depreciated over the remaining life. Interest costs on the original purchase, significant repairs, and construction expenditures relating to bank premises are capitalized at the Bank’s average cost of funds and depreciated over the life of the building. Other Real Estate Owned Other real estate owned comprises properties acquired in partial or total satisfaction of problem loans. The properties are recorded at the lower of cost or fair value at the date acquired, less costs of disposal. Losses arising at the time of acquisition of such properties are charged against the allowance for loan losses. Subsequent write-downs that may be required are added to a valuation reserve. Gains and losses realized from sales, as well as valuation adjustments, are included in noninterest income. Expenses of operation are included in noninterest expense. Mortgage Servicing Rights The cost of mortgage servicing rights is amortized in proportion to, and over the period of, estimated net servicing revenue. Impairment of mortgage servicing rights is assessed based on the fair value of those rights. Fair values are estimated using discounted cash flows based on a current market interest rate. The amount of impairment recognized is the amount by which the capitalized mortgage servicing rights exceed their fair value. When participating interests in loans sold have an average contractual interest rate, adjusted for normal servicing fees, that differs from the agreed yield to the purchaser, gains or losses are recognized equal to the present value of such differential over the estimated remaining life of such loans. The resulting “excess servicing receivable” or “deferred servicing revenue” is amortized over the estimated life using a method approximating the interest method. Quoted market prices are not available for the excess servicing receivables. Thus, the excess servicing receivables and the amortization thereon are periodically evaluated in relation to estimated future servicing revenue, taking into consideration changes in interest rates, current repayment rates, and expected future cash flows. The Company evaluates the carrying value of the excess servicing receivables by estimating the future servicing income of the excess servicing receivables based on management’s best estimate of remaining loan lives discounted at the original discount rate. Bank Owned Life Insurance The Bank is the beneficiary of insurance policies on the lives of officers of the Bank. The Bank has recognized the amount that could be realized under the insurance policies as an asset in the consolidated balance sheets. Appreciation in the value of the insurance policies is classified as noninterest income. Income Taxes Income tax expense is based on the results of operations, adjusted for permanent differences between items of income or expense reported in the financial statements and those reported for tax purposes. Under the liability method, deferred income taxes are determined based on the differences between the financial statement carrying amounts and the income tax bases of assets and liabilities and are measured at the enacted tax rates that will be in effect when these differences reverse. We recognize interest and penalties related to income tax matters in other noninterest expense.The Company does not 49 have any uncertain tax positions that are deemed material and did not recognize any adjustments for unrecognized tax benefits. Advertising Advertising costs are expensed as incurred. Advertising expense was $56,000 and $63,000 for the years ended December 31, 2011 and 2010, respectively. Earnings Per Share Basic earnings per share (EPS) are calculated by dividing net income available to common stockholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share are calculated by adjusting the denominator of the basic earnings per share computation for the effects of all dilutive potential common shares outstanding during the period. The dilutive effects of options, warrants, and their equivalents are computed using the treasury stock method.All earnings per share calculations have been adjusted to give retroactive effect to the 2-for-1 stock split approved by the Board of Directors in May 2011. Stock-Based Compensation We account for stock-based compensation under the provisions of ASC Topic 718, Compensation-Stock Compensation, which requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award.ASC 718 also requires the stock option compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (the vesting period). Comprehensive Income The Company reports comprehensive income which includes net income, as well as other changes in stockholders’ equity that result from transactions and economic events other than those with stockholders. The Company’s only significant element of comprehensive income is unrealized gains and losses on available-for-sale securities. Transfers of Financial Assets The Company accounts for transfers and servicing of financial assets in accordance with ASC Topic 860, Transfers and Servicing. Transfers of financial assets are accounted for as sales only when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Segment Reporting ASC Topic 280, Segment Reporting, requires that an enterprise report selected information about operating segments in its financial reports issued to its shareholders. Based on the analysis performed by the Company, management has determined that the Company only has one operating segment, which is commercial banking. The chief operating decision-makers use consolidated results to make operating and strategic decisions, and therefore, are not required to disclose any additional segment information. 50 2.RECENT ACCOUNTING PRONOUNCEMENTS FASB ASU 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income” This ASU increases the prominence of other comprehensive income (“OCI”) in financial statements and provides two options for presenting OCI. The ASU eliminates the current placement near the statement of shareholders’ equity or detailed in the Consolidated Statement of Changes in Shareholders’ Equity. The ASU provides for an OCI statement to be included with the net income statement, and together the two will make a statement of total comprehensive income. Alternatively, businesses can have an OCI statement separate from a net income statement, but the two statements will have to appear consecutively within a financial report. The ASU does not affect the calculation of OCI. The ASU is effective for the first interim or annual period beginning on or after December 15, 2011. The Company does not expect the adoption of ASU 2011-05 to have a material impact on its financial condition or results of operations. FASB ASU 2011-04, “Fair Value Measurement (Topic 820) –Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” This ASU amends the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements. The ASU clarifies the application of existing fair value measurement requirements and changes the principles or requirements for measuring fair value or for disclosing information about fair value measurements. The ASU will require new disclosures for any transfers between Levels 1 and 2 of the fair value hierarchy, not just significant transfers, and further expands focus on Level 3 measurements, including quantitative information about the significant unobservable inputs used for all Level 3 measurements, a qualitative discussion about the sensitivity of recurring Level 3 measurements to changes in the unobservable inputs disclosed, and a description of the valuation processes. The ASU is effective for reporting periods beginning on or after December 15, 2011. The Company does not expect the adoption of ASU 2011-04 to have a material impact on its financial condition or results of operations. FASB ASU 2011-03, “Transfer and Servicing (Topic 860) –Reconsideration of Effective Control of Repurchase Agreements” This ASU improves the accounting for repurchase agreements and other agreements that entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. The ASU removes from the assessment of effective control: (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation related to that criterion. Other criteria applicable to the assessment of effective control are not changed by the amendments in this ASU. The ASU is effective for the first interim or annual period beginning on or after December 15, 2011. The Company does not expect the adoption of ASU 2011-03 to have a material impact on its financial condition or results of operations. FASB ASU 2011-02, “Receivables (Topic 310) –A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring” This ASU provides additional guidance or clarification in determining whether a creditor has granted a concession and whether the debtor is experiencing financial difficulties for purposes of 51 determining whether a restructuring constitutes a troubled debt restructuring (“TDR”). This ASU clarifies that in order for a restructuring to constitute a TDR, a creditor must separately conclude that two conditions exist: (1) the restructuring constitutes a concession, and (2) the debtor is experiencing financial difficulties. The ASU clarifies guidance on a creditor’s evaluation of whether it has granted a concession. Additionally, the ASU clarifies guidance on a creditor’s evaluation of whether a debtor is experiencing financial difficulties. The ASU was effective for interim or annual periods beginning on or after June 15, 2011 and the adoption of ASU 2011-02 did not have a material impact on the Company’s financial condition or results of operations. 3. INVESTMENT SECURITIES Investment securities have been classified in the consolidated balance sheets according to management’s intent and ability to hold the investment. Investment securities at December 31, 2011 and 2010 are summarized in the following table (in thousands). Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value Available-for-Sale: Mutual funds - mortgage securities $ $
